UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM 10-Q [x] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2013 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-35032 PARK STERLING CORPORATION (Exact name of registrant as specified in its charter) North Carolina 27-4107242 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 1043 E. Morehead Street, Suite 201 Charlotte, North Carolina (Address of principal executive offices) (Zip Code) (704) 716-2134 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes ☒ No☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ☒ No ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ☐ Accelerated Filer ☒ Non-accelerated filer ☐ Smaller reporting company ☐ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ☐ No ☒ As of November 5, 2013, the registrant had outstanding 44,776,936 shares of common stock, $1.00 par value per share. PARK STERLING CORPORATION Table of Contents Page No. Part I. FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheets September 30, 2013 and December 31, 2012 2 Condensed Consolidated Statements of Income Three and Nine Months Ended September 30, 2013 and 2012 3 Condensed Consolidated Statements of Comprehensive Income (Loss) Three and Nine Months Ended September 30, 2013 and 2012 4 Condensed Consolidated Statements of Changes in Shareholders’ Equity Nine Months Ended September 30, 2013 and 2012 5 Condensed Consolidated Statements of Cash Flows Nine Months Ended September 30, 2013 and 2012 6 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 48 Item 3. Quantitative and Qualitative Disclosures about Market Risk 70 Item 4. Controls and Procedures 70 Part II. Other Information Item 1. Legal Proceedings 70 Item 1A. Risk Factors 71 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 71 Item 3. Defaults Upon Senior Securities 71 Item 4. Mine Safety Disclosures 71 Item 5. Other Information 71 Item 6. Exhibits 72 PARK STERLING CORPORATION Part I. Financial Information Item 1. Financial Statements CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (Dollars in thousands) September 30, December 31, 2012 * ASSETS Cash and due from banks $ 11,780 $ 36,716 Interest-earning balances at banks 40,222 101,431 Federal funds sold 695 45,995 Investment securities available-for-sale, at fair value 328,396 245,571 Investment securities held-to-maturity (fair value of $26,680 and $0, respectively) 26,636 - Nonmarketable equity securities 6,805 7,422 Loans held for sale 3,070 14,147 Loans: Non-covered 1,240,307 1,254,954 Covered 76,035 101,753 Less allowance for loan losses ) ) Net loans 1,307,690 1,346,116 Premises and equipment, net 56,670 57,222 Bank-owned life insurance 47,485 46,133 Deferred tax asset 38,528 41,025 Other real estate owned - non-covered 8,708 18,427 Other real estate owned - covered 6,173 6,646 Goodwill 26,589 26,589 FDIC indemnification asset 13,959 18,697 Core deposit intangible 8,886 9,658 Accrued interest receivable 4,006 3,821 Other assets 3,762 7,446 Total assets $ 1,940,060 $ 2,033,062 LIABILITIES AND SHAREHOLDERS' EQUITY Deposits: Noninterest-bearing $ 262,114 $ 243,495 Interest-bearing 1,293,849 1,388,509 Total deposits 1,555,963 1,632,004 Short-term borrowings 2,702 10,143 FHLB advances 75,000 70,000 Subordinated debt 21,932 21,573 Accrued interest payable 425 516 Accrued expenses and other liabilities 24,285 23,124 Total liabilities 1,680,307 1,757,360 Shareholders' equity: Preferred stock, no par value 5,000,000 shares authorized; 0 and 20,500 issued and outstanding at September 30, 2013 and December 31, 2012, respectively - 20,500 Common stock, $1.00 par value 200,000,000 shares authorized;44,761,384 and 44,575,853 shares issued and outstanding at September 30, 2013and December 31, 2012, respectively 44,761 44,576 Additional paid-in capital 222,559 220,996 Accumulated deficit ) ) Accumulated other comprehensive income (loss) ) 3,198 Total shareholders' equity 259,753 275,702 Total liabilities and shareholders' equity $ 1,940,060 $ 2,033,062 * Derived from audited financial statements. The accompanying notes are an integral part of these Condensed Consolidated Financial Statements. 2 PARK STERLING CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Unaudited) (Dollars in thousands, except per share data) Three Months Ended September 30 Nine Months Ended September 30 Interest income Loans, including fees $ 17,970 $ 10,346 $ 54,916 $ 32,873 Federal funds sold - 16 24 38 Taxable investment securities 1,494 826 3,429 2,814 Tax-exempt investment securities 187 187 571 559 Nonmarketable equity securities 37 22 109 114 Interest on deposits at banks 48 34 154 73 Total interest income 19,736 11,431 59,203 36,471 Interest expense Money market, NOW and savings deposits 399 339 1,186 998 Time deposits 455 632 1,590 2,174 Short-term borrowings - - 7 3 FHLB advances 137 149 411 457 Subordinated debt 431 340 1,288 1,047 Total interest expense 1,422 1,460 4,482 4,679 Net interest income 18,314 9,971 54,721 31,792 Provision for loan losses ) 7 ) 1,029 Net interest income after provision for loan losses 18,733 9,964 54,756 30,763 Noninterest income Service charges on deposit accounts 637 324 2,016 935 Income from fiduciary activities 795 605 2,041 1,700 Commissions and fees from investment brokerage 115 61 308 226 Gain on sale of securities available for sale - 989 104 1,478 Bankcard services income 639 174 1,818 560 Mortgage banking income 401 662 2,346 1,663 Income from bank-owned life insurance 537 294 1,447 813 Other noninterest income 133 209 603 328 Total noninterest income 3,257 3,318 10,683 7,703 Noninterest expense Salaries and employee benefits 8,606 6,314 26,185 18,303 Occupancy and equipment 1,861 928 5,750 2,712 Advertising and promotion 186 144 556 413 Legal and professional fees 732 1,181 2,486 2,113 Deposit charges and FDIC insurance 372 261 1,268 777 Data processing and outside service fees 1,268 784 4,561 2,772 Communication fees 432 198 1,312 626 Core deposit intangible amortization 257 102 772 307 Net cost (earnings) of operation of other real estate owned 142 964 ) 2,295 Loan and collection expense 556 434 1,560 974 Postage and supplies 188 112 815 431 Other tax expense 128 70 431 208 Other noninterest expense 942 711 3,002 1,979 Total noninterest expense 15,670 12,203 48,375 33,910 Income before income taxes 6,320 1,079 17,064 4,556 Income tax expense 2,106 459 5,798 1,535 Net income 4,214 620 11,266 3,021 Preferred dividends - - 353 - Net income to common shareholders $ 4,214 $ 620 $ 10,913 $ 3,021 Basic earnings per common share $ 0.10 $ 0.02 $ 0.25 $ 0.09 Diluted earnings per common share $ 0.10 $ 0.02 $ 0.25 $ 0.09 Dividends per common share $ 0.02 $ - $ 0.02 $ - Weighted-average common shares outstanding Basic 44,170,964 32,138,367 44,098,417 32,111,466 Diluted 44,273,821 32,138,554 44,172,469 32,111,527 The accompanying notes are an integral part of these Condensed Consolidated Financial Statements. 3 PARK STERLING CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (Unaudited) (Dollars in thousands) Three Months Ended September 30 Nine Months Ended September 30 Net income $ 4,214 $ 620 $ 11,266 $ 3,021 Unrealized holding gains (losses) on available-for-sale securities ) 1,773 ) 3,366 Income tax effect 478 ) 4,242 ) Reclassification of gains recognized in net income, reported as gain on sale of securities available for sale on the condensed consolidated statement of income - ) ) ) Income tax effect - 371 49 515 Total other comprehensive income (loss) ) 490 ) 1,230 . . Total comprehensive income $ 3,406 $ 1,110 $ 4,050 $ 4,251 The accompanying notes are an integral part of these Condensed Consolidated Financial Statements. 4 PARK STERLING CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS’ EQUITY (Unaudited) Nine Months Ended September 30, 2013 and 2012 (Dollars in thousands) Preferred Stock Common Stock Additional Paid-In Accumulated Accumulated Other Comprehensive Total Shareholders' Shares Amount Shares Amount Capital Deficit Income (Loss) Equity Balance at December 31, 2011 - $ - 32,643,627 $ 32,644 $ 172,390 $ ) $ 2,880 $ 190,054 Issuance of restricted stock grants - - 63,000 63 ) - - - Share-based compensation expense - 1,499 - - 1,499 Comprehensive income: Net income - 3,021 - 3,021 Unrealized holding gains on available-for-sale securities,net of taxes - 1,230 1,230 Balance at September 30, 2012 - $ - 32,706,627 $ 32,707 $ 173,826 $ ) $ 4,110 $ 195,804 Balance at December 31, 2012 20,500 $ 20,500 44,575,853 $ 44,576 $ 220,996 $ ) $ 3,198 $ 275,702 Redemption of preferred stock ) ) - ) Issuance of restricted stock grants - - 151,500 151 ) - - - Forfeitures of restricted stock grants - - ) ) 21 - - - Exercise of stock options - - 55,391 55 225 - - 280 Share-based compensation expense - 1,468 - - 1,468 Dividends on preferred stock - ) - ) Dividends on common stock - ) - ) Comprehensive income: Net income - 11,266 - 11,266 Unrealized holding losses on available-for-sale securities,net of taxes - ) ) Balance at September 30, 2013 - $ - 44,761,384 $ 44,761 $ 222,559 $ ) $ ) $ 259,753 The accompanying notes are an integral part of these Condensed Consolidated Financial Statements. 5 PARK STERLING CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (Dollars in thousands) Nine Months Ended September 30, Cash flows from operating activities Net income $ 11,266 $ 3,021 Adjustments to reconcile net income to net cash provided by operating activities: Accretion on acquired loans ) ) Net amortization on investments 1,350 895 Other depreciation and amortization 5,848 1,309 Provision for (release of provision for) loan losses ) 1,029 Share-based compensation expense 1,468 1,499 Deferred income taxes 6,787 1,405 Amortization of FDIC indemnification asset 209 - Net gains on sales of investment securities available-for-sale ) ) Net gains on sales of loans held for sale ) ) Net (gains) losses on sales of premises and equipment ) 78 Net gains on sales of other real estate owned ) ) Writedowns on other real estate owned 1,152 1,797 Income from bank-owned life insurance ) ) Proceeds from loans held for sale 93,800 48,151 Disbursements for loans held for sale ) ) Change in assets and liabilities: Increase in FDIC indemnification asset ) - (Increase) decrease in accrued interest receivable ) 1,193 Decrease in other assets 2,388 2,604 Decrease in accrued interest payable ) ) Increase in accrued expenses and other liabilities 1,520 1,149 Net cash provided by operating activities 31,631 7,848 Cash flows from investing activities Net decrease in loans 35,245 45,156 Purchases of premises and equipment ) ) Proceeds from sales of premises and equipment 73 120 Purchases of investment securities available-for-sale ) ) Purchases of investment securities held-to-maturity ) - Proceeds from sales of investment securities available-for-sale 22,815 46,367 Proceeds from maturities and call of investment securities available-for-sale 37,936 31,167 Proceeds from maturities of investment securities held-to-maturity 171 - FDIC reimbursement of recoverable covered asset losses 6,104 - Proceeds from sale of other real estate owned 17,642 7,151 Net redemptions of nonmarketable equity securities 617 3,911 Net cash provided (used) by investing activities ) 78,739 Cash flows from financing activities Net decrease in deposits ) ) Advances of long-term borrowings 5,000 15,000 Decrease in short-term borrowings ) ) Redemption of preferred stock ) - Exercise of stock options 280 - Payment of preferred dividends ) - Payment of common dividends ) - Net cash used by financing activities ) ) Net increase (decrease) in cash and cash equivalents ) 77,995 Cash and cash equivalents, beginning 184,142 28,541 Cash and cash equivalents, ending $ 52,697 $ 106,536 Supplemental disclosures of cash flow information: Cash paid for interest $ 4,573 $ 6,020 Cash paid for income taxes 74 94 Supplemental disclosure of noncash investing and financing activities: Change in unrealized gain on available-for-sale securities, net of tax $ ) $ 1,230 Transfer from other assets to investment securities available-for-sale 1,393 - Loans transferred to other real estate owned 6,938 7,464 The accompanying notes are an integral part of these Condensed Consolidated Financial Statements. 6 PARK STERLING CORPORATION Notes to Condensed Consolidated Financial Statements (Unaudited) Note 1 – Basis of Presentation Park Sterling Corporation (the “Company”) was formed on October 6, 2010 to serve as the holding company for Park Sterling Bank (the “Bank”) and is a bank holding company registered with the Board of Governors of the Federal Reserve System (the “Federal Reserve Board”). At September 30, 2013 and December 31, 2012, the Company’s primary operations and business were that of owning the Bank. The accompanying unaudited condensed consolidated financial statements and notes have been prepared in accordance with accounting principles generally accepted in the United States (“GAAP”) for interim financial information and the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, they do not include all of the information or footnotes necessary for a complete presentation of financial position, results of operations and cash flows in conformity with GAAP. Because the accompanying unaudited condensed consolidated financial statements do not include all of the information and footnotes required by GAAP, they should be read in conjunction with the Company’s audited consolidated financial statements and accompanying footnotes (the “2012 Audited Financial Statements”) included in the Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2012 filed with the Securities and Exchange Commission (“SEC”) on March 15, 2013 (the “2012 Form 10-K”). In management’s opinion, the accompanying unaudited condensed consolidated financial statements reflect all normal, recurring adjustments necessary to present fairly the financial position of the Company as of September 30, 2013 and December 31, 2012, and the results of its operations and cash flows for the three- and nine-months ended September 30, 2013 and 2012. Operating results for the three- and nine-month periods ended September 30, 2013 are not necessarily indicative of the results that may be expected for the year or for other interim periods. The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the amounts reported in the unaudited condensed consolidated financial statements and accompanying notes. Actual results could differ from those estimates. Material estimates that are susceptible to significant change in the near term are the valuation of purchased credit-impaired (“PCI”) loans, the valuation of the allowance for loan losses, the determination of the need for a deferred tax asset valuation allowance and the fair value of financial instruments and other accounts. Tabular information, other than share and per share data, is presented in thousands of dollars. Certain amounts reported in prior periods have been reclassified to conform to the current period presentation. Note 2 - Recent Accounting Pronouncements In February 2013, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) No. 2013-02, "Reporting of Amounts Reclassified Out of Accumulated Other Comprehensive Income" ("ASU 2013-02"). This guidance is the culmination of the FASB's deliberation on reporting reclassification adjustments from accumulated other comprehensive income ("AOCI"). The amendments in ASU 2013-02 do not change the current requirements for reporting net income or other comprehensive income. However, the amendments require disclosure of amounts reclassified out of AOCI in its entirety, by component, on the face of the statement of income or in the notes thereto. Amounts that are not required to be reclassified in their entirety to net income must be cross-referenced to other disclosures that provide additional detail. This standard is effective prospectively for annual and interim reporting periods beginning after December 15, 2012. The Company has adopted this standard and the required disclosures are presented in the condensed consolidated financial statements. In July 2013, the FASB issued ASU No. 2013-11, “Income Taxes (Topic 740): Presentation of an Unrecognized Tax Benefit When a Net Operating Loss Carryforward, a Similar Tax Loss, or a Tax Credit Carryforward Exists” (a consensus of the FASB Emerging Issues Task Force), to eliminate the diversity in practice regarding presentation of unrecognized tax benefits in the statement of financial position. Under the provisions of the ASU, an unrecognized tax benefit, or a portion of an unrecognized tax benefit, should be presented in the financial statements as a reduction to a deferred tax asset unless certain criteria are met. The standard is effective for fiscal years, and interim periods within those years, beginning after December 15, 2013. Early adoption is permitted. The amendments should be applied prospectively to all unrecognized tax benefits that exist at the effective date. Retrospective application is permitted. Management does not expect this standard to have a material impact on the Company’s consolidated financial statements. 7 PARK STERLING CORPORATION Notes to Condensed Consolidated Financial Statements (Unaudited) In July 2013, the FASB issued ASU No. 2013-10, “Derivatives and Hedging (Topic 815): Inclusion of the Fed Funds Effective Swap Rate (or Overnight Index Swap Rate) as a Benchmark Interest Rate for Hedge Accounting Purposes” (a consensus of the FASB Emerging Issues Task Force). The ASU permits the Fed Funds Effective Swap Rate to be used as a U.S. benchmark interest rate for hedge accounting purposes, in addition to United States Treasury rates and the London InterBank Offered Rate (“LIBOR”). The amendments also remove the restriction on using different benchmark rates for similar hedges. The standard is effective prospectively for qualifying new or redesignated hedging relationships entered into on or after July 17, 2013. Management does not expect this standard to have a material impact on the Company’s consolidated financial statements. Note 3– Business Combinations and Goodwill Business Combinations Generally, acquisitions are accounted for under the acquisition method of accounting in accordance with FASB Accounting Standards Codification (“ASC”) 805, Business Combinations . Both the purchased assets and liabilities assumed are recorded at their respective acquisition date fair values. Determining the fair value of assets and liabilities, especially the loan portfolio, is a complicated process involving significant judgment regarding methods and assumptions used to calculate estimated fair values. Fair values are preliminary and subject to refinement for up to one year after the closing date of the acquisition as additional information regarding the closing date fair values becomes available. Citizens South On October 1, 2012, Citizens South Banking Corporation (“Citizens South”) was merged with and into the Company, with the Company as the surviving legal entity, in accordance with an Agreement and Plan of Merger dated as of May 13, 2012. Under the terms of the Citizens South merger agreement, Citizens South stockholders received either $7.00 in cash or 1.4799 shares of the Company’s Common Stock for each Citizens South share they owned immediately prior to the merger, subject to the limitation that the total consideration paid in the merger would consist of 30% in cash and 70% in Common Stock. The Citizens South merger was structured to be tax-free to Citizens South stockholders with respect to the shares of Common Stock received in the merger and taxable with respect to the cash received in the merger. Cash was paid in lieu of fractional shares. The aggregate merger consideration consisted of 11,857,226 shares of Common Stock and $24.3 million in cash. Based on the $4.94 per share closing price of the Common Stock on September 28, 2012, the last trading date prior to consummation of the merger, the transaction value was $82.9 million. In addition, in connection with the merger, the preferred stock previously issued by Citizens South to the United States Department of the Treasury (the “Treasury”) in connection with Citizens South’s participation in the Small Business Lending Fund (“SBLF”) program was converted to 20,500 shares of a substantially identical newly created series of the Company’s preferred stock. See Note 10 – Preferred Stock for further discussion. Citizens South operated 21 full service branches in North Carolina, South Carolina and Georgia at the date of acquisition. The acquisition of Citizens South was part of the Company’s business plan seeking accelerated organic growth and to acquire regional and community banks in the Carolinas and Virginia. 8 PARK STERLING CORPORATION Notes to Condensed Consolidated Financial Statements (Unaudited) The assets and liabilities assumed from Citizens South were recorded at their fair value as of the closing date of the merger. Goodwill of $22.5 million was initially recorded at the time of acquisition. As a result of refinements to the fair value mark on loans, bank-owned life insurance, other real estate owned (“OREO”), the FDIC indemnification asset, deferred tax assets (“DTAs”), other assets, and other liabilities, goodwill as indicated below is $3.5 million greater than the goodwill estimated in the Company’s 2012 Audited Financial Statements. Goodwill as of December 31, 2012 has been retrospectively adjusted. The following table summarizes the consideration paid by the Company in the merger with Citizens South and the amounts of the assets acquired and liabilities assumed recognized at the acquisition date: As Recorded by Citizens South Fair Value and Other Merger Related Adjustments As Recorded by the Company Consideration Paid Cash $ 24,283 Common shares issued (11,857,226 shares) 58,575 Fair value of noncontrolling interest 20,500 Fair Value of Total Consideration Transferred $ 103,358 Recognized amounts of identifiable assets acquired and liabilities assumed: Cash and cash equivalents $ 48,661 $ - $ 48,661 Securities 88,068 2,275 90,343 Nonmarketable equity securities 5,390 - 5,390 Loans held for sale 1,695 - 1,695 Loans, net of allowance 694,016 ) 681,676 Premises and equipment 25,443 4,326 29,769 Core deposit intangibles 1,032 5,168 6,200 Other real estate owned 18,957 ) 15,788 Bank owned life insurance 18,879 ) 18,800 Deferred tax asset 3,560 ) 2,832 FDIC indemnification asset 20,652 1,846 22,498 Other assets 4,338 ) 4,100 Total assets acquired $ 930,691 $ ) $ 927,752 Deposits $ 826,134 $ 2,166 $ 828,300 Short term borrowings 7,678 - 7,678 Junior subordinated debt 15,464 ) 8,837 Other liabilities 418 5,128 5,546 Total liabilities assumed $ 849,694 $ 667 $ 850,361 Total identifiable assets $ 80,997 $ ) $ 77,391 Goodwill resulting from acquisition $ 25,967 Goodwill Goodwill represents the excess of the purchase price over the sum of the estimated fair values of the tangible and identifiable intangible assets acquired less the estimated fair value of the liabilities assumed. Goodwill has an indefinite useful life and is evaluated for impairment annually or more frequently if events and circumstances indicate that the asset might be impaired. An impairment loss is recognized to the extent that the carrying amount exceeds the asset’s fair value. The goodwill impairment analysis is a two-step test. The first step, used to identify potential impairment, involves comparing the reporting unit’s estimated fair value to its carrying value, including goodwill. If the estimated fair value of a reporting unit exceeds its carrying value, there is an indication of potential impairment and the second step is performed to measure the amount of impairment of goodwill assigned to that reporting unit. If required, the second step involves calculating an implied fair value of goodwill for each reporting unit for which the first step indicated impairment. The implied fair value of goodwill is determined in a manner similar to the amount of goodwill calculated in a business combination, by measuring the excess of the estimated fair value of the reporting unit, as determined in the first step, over the aggregate estimated fair values of the individual assets, liabilities and identifiable intangibles as if the reporting unit was being acquired in a business combination. If the implied fair value of goodwill exceeds the carrying value of the goodwill assigned to the reporting unit, there is no impairment. If the carrying value of goodwill assigned to a reporting unit exceeds the implied fair value of the goodwill, an impairment charge is recorded for the excess. An impairment loss cannot exceed the carrying value of goodwill assigned to a reporting unit, and the loss establishes a new basis of goodwill. In September 2011, the FASB issued ASU 2011-08, which gives entities the option of first performing a qualitative assessment to test goodwill for impairment on a reporting-unit-by reporting-unit basis. If, after performing the qualitative assessment, an entity concludes that it is more likely than not that the fair value of a reporting unit is less than its carrying amount, the entity would perform the two-step goodwill impairment test described in ASC 350. However, if, after applying the qualitative assessment, the entity concludes that it is not more likely than not that the fair value is less than the carrying amount, the two-step goodwill impairment test is not required. The Company performed the first step as outlined in ASU 2011-08 in assessing the carrying value of goodwill related to the mergers with Community Capital and Citizens South as of September 30, 2013, its annual test date, and determined that it was unlikely that the fair value was less than the carrying amount and that no further testing or impairment charge was necessary. Additionally, should the Company’s future earnings and cash flows decline and/or discount rates increase, an impairment charge to goodwill and other intangible assets may be required. There have been no events subsequent to the September 30, 2013 evaluation that caused the Company to perform an interim review of the carrying value of goodwill related to either the merger with Community Capital or the merger with Citizens South. 9 PARK STERLING CORPORATION Notes to Condensed Consolidated Financial Statements (Unaudited) Note 4 - Investment Securities The amortized cost, unrealized gains and losses, and estimated fair value of securities available-for-sale and securities held-to-maturity at September 30, 2013 and December 31, 2012 are as follows: Amortized Cost and Fair Value of Investment Portfolio Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Fair Value (Dollars in thousands) September 30, 2013 Securities available-for-sale: U.S. Government agencies $ 514 $ 49 $ - $ 563 Municipal securities 15,830 784 - 16,614 Residential agency mortgage-backed securities (MBS) 93,744 1,265 ) 94,660 Commercial MBS 66,739 - ) 62,061 All other debt securities 156,562 324 ) 152,659 All other equity securities 1,393 446 - 1,839 $ 334,782 $ 2,868 $ ) $ 328,396 Securities held-to-maturity: Residential agency MBS $ 15,748 $ 143 $ - $ 15,891 All other debt securities 10,888 78 ) 10,789 $ 26,636 $ 221 $ ) $ 26,680 December 31, 2012 Securities available-for-sale: U.S. Government agencies $ 518 $ 65 $ - $ 583 Municipal securities 16,258 1,727 - 17,986 Residential agency MBS 156,492 3,188 ) 159,113 All other debt securities 67,181 1,017 ) 67,889 $ 240,450 $ 5,997 $ ) $ 245,571 At September 30, 2013 and December 31, 2012, investment securities with a fair market value of $94.1 million and $102.5 million, respectively, were pledged to secure public and trust deposits and for other purposes as required and permitted by law. At September 30, 2013, commercial MBS include $56.3 million of delegated underwriting and servicing (“DUS”) bonds collateralized by multi-family properties and backed by an agency of the U.S. government, and $5.7 million of private-label securities collateralized by commercial properties. There were no commercial MBS at December 31, 2012. At September 30, 2013, all other debt securities include $5.7 million of asset-backed securities which are equally collateralized by the Federal family education loan program and private student loan program. There were no private-label asset-backed securities at December 31, 2012. The amortized cost and fair value of investment securities at September 30, 2013 by contractual maturity are shown below. Expected maturities will differ from contractual maturities because borrowers may have the right to call or prepay obligations with or without call or prepayment penalties. All of the Company’s residential MBS are backed by an agency of the U.S. government. None of our residential MBS are private-label securities. 10 PARK STERLING CORPORATION Notes to Condensed Consolidated Financial Statements (Unaudited) Maturities of Investment Portfolio Securities Available-for-Sale Securities Held-to-Maturity Amortized Cost Fair Value Amortized Cost Fair Value (Dollars in thousands) (Dollars in thousands) U.S. Government agencies Due after one year through five years $ 514 $ 563 $ - $ - Municipal securities Due under one year 450 455 - - Due after ten years 15,380 16,159 - - Residential agency MBS Due after five years through ten years 21,880 22,013 - - Due after ten years 71,864 72,647 15,748 15,891 Commercial MBS Due after five years through ten years 66,739 62,061 - - All other debt securities Due after five years through ten years 8,317 8,193 - - Due after ten years 148,245 144,466 10,888 10,789 All other equity securities 1,393 1,839 - - $ 334,782 $ 328,396 $ 26,636 $ 26,680 Securities available-for-sale of $22.8 million were sold in the nine months ended September 30, 2013 resulting in a gross gain of $0.1 million. There were no sales of securities available-for-sale during the three months ended September 30, 2013. During the nine months ended September 30, 2012, the Company sold $46.4 million of securities available-for-sale, resulting in a gross gain of $1.5 million. During the three months ended September 30, 2012, the Company sold $23.9 million of securities available-for-sale, resulting in a gross gain of $1.0 million. Management periodically evaluates each investment security for other than temporary impairment, relying primarily on industry analyst reports, observation of market conditions and interest rate fluctuations. The following table shows gross unrealized losses and fair value, aggregated by investment category and length of time that the individual securities have been in a continuous unrealized loss position, for investment securities with unrealized losses at September 30, 2013 and December 31, 2012. Since none of the unrealized losses relate to the marketability of the securities or the issuer’s ability to honor redemption obligations, and it is more likely than not that the Company will not have to sell the investments before recovery of their amortized cost basis, none of the securities are deemed to be other than temporarily impaired. At September 30, 2013 and December 31, 2012, one corporate debt security has been in a continuous loss position for twelve months or more. This unrealized loss is due to market volatility and uncertainty since the security was purchased. Management believes that the unrealized losses are temporary and fully expects to collect all cash flows. 11 PARK STERLING CORPORATION Notes to Condensed Consolidated Financial Statements (Unaudited) Investment Portfolio Gross Unrealized Losses and Fair Value Less Than 12 Months 12 Months or More Total Fair Value Unrealized Losses Fair Value Unrealized Losses Fair Value Unrealized Losses (Dollars in thousands) September 30, 2013 Securities available-for-sale: Residential agency MBS $ 22,670 $ ) $ - $ - $ 22,670 $ ) Commercial MBS 62,061 ) - - 62,061 ) All other debt securities 113,309 ) 410 ) 113,719 ) $ 198,040 $ ) $ 410 $ ) $ 198,450 $ ) Securities held-to-maturity: All other debt securities $ 5,658 $ ) $ - $ - $ 5,658 $ ) $ 5,658 $ ) $ - $ - $ 5,658 $ ) December 31, 2012 Securities available-for-sale: Residential agency MBS $ 40,041 $ ) $ - $ - $ 40,041 $ ) All other debt securities 30,931 ) 415 ) 31,346 ) $ 70,972 $ ) $ 415 $ ) $ 71,387 $ ) The Company has nonmarketable equity securities consisting of investments in several financial institutions and the investments in CSBC Statutory Trust I and Community Capital Corporation Statutory Trust I. These investments totaled $6.8 million at September 30, 2013 and $7.4 million at December 31, 2012. Included in these amounts at September 30, 2013 and December 31, 2012 was $5.8 million and $6.3 million, respectively, of Federal Home Loan Bank (“FHLB”) stock. All nonmarketable equity securities were evaluated for impairment as of September 30, 2013 and December 31, 2012. The following factors have been considered in determining the carrying amount of FHLB stock: (1) management’s current belief that the Company has sufficient liquidity to meet all operational needs in the foreseeable future and would not need to dispose of the stock below recorded amounts, (2) management’s belief that the FHLB has the ability to absorb economic losses given the expectation that the FHLB has a high degree of government support and (3) redemptions and purchases of the stock are at the discretion of the FHLB. At September 30, 2013 and December 31, 2012, the Company estimated that the fair values of nonmarketable equity securities equaled or exceeded the cost of each of these investments, and, therefore, the investments were not impaired. 12 PARK STERLING CORPORATION Notes to Condensed Consolidated Financial Statements (Unaudited) Note 5 – Loans and Allowance for Loan Losses The Company’s loan portfolio was comprised of the following at: September 30, 2013 December 31, 2012 PCI loans All other loans Total PCI loans All other loans Total (dollars in thousands) Commercial: Commercial and industrial $ 6,488 $ 125,035 $ 131,523 $ 7,323 $ 111,809 $ 119,132 Commercial real estate (CRE) - owner-occupied 39,545 233,795 273,340 44,925 254,491 299,416 CRE - investor income producing 64,087 307,816 371,903 85,959 285,998 371,957 Acquisition, construction and development (AC&D) 29,165 113,619 142,784 39,541 101,120 140,661 Other commercial 142 3,799 3,941 742 4,886 5,628 Total commercial loans 139,427 784,064 923,491 178,490 758,304 936,794 Consumer: Residential mortgage 34,784 139,996 174,780 40,483 148,049 188,532 Home equity lines of credit (HELOC) 1,736 144,748 146,484 1,949 161,676 163,625 Residential construction 7,459 39,040 46,499 11,265 41,547 52,812 Other loans to individuals 1,356 23,369 24,725 2,095 13,458 15,553 Total consumer loans 45,335 347,153 392,488 55,792 364,730 420,522 Total loans 184,762 1,131,217 1,315,979 234,282 1,123,034 1,357,316 Deferred costs (fees) - 363 363 - ) ) Total loans, net of deferred costs (fees) $ 184,762 $ 1,131,580 $ 1,316,342 $ 234,282 $ 1,122,425 $ 1,356,707 Included in the September 30, 2013 and December 31, 2012 loan totals are $76.0 million and $101.7 million, respectively, of covered loans pursuant to FDIC loss share agreements assumed by the Bank in connection with the Citizens South merger. At September 30, 2013, approximately $72.7 million of the covered loans are included in PCI loans and $3.3 million is included in all other loans. At December 31, 2012, $96.9 million of the covered loans are included in PCI loans and $4.8 million is included in all other loans. At September 30, 2013 and December 31, 2012, the Company had sold participations in loans aggregating $6.0 million and $10.8 million, respectively, to other financial institutions on a nonrecourse basis. Collections on loan participations and remittances to participating institutions conform to customary banking practices. The Bank accepts residential mortgage loan applications and funds loans of qualified borrowers. Funded loans are sold with limited recourse to investors under the terms of pre-existing commitments. The Bank executes all of its loan sales agreements under best efforts contracts with investors. The Company does not service residential mortgage loans for the benefit of others. Loans sold with limited recourse are 1-4 family residential mortgages originated by the Company and sold to various other financial institutions. Various recourse agreements exist, but generally range from thirty days to twelve months. The Company’s exposure to credit loss in the event of nonperformance by the other party to the loan is represented by the contractual notional amount of the loan. Since none of the loans have ever been returned to the Company, the amount of total loans sold with limited recourse does not necessarily represent future cash requirements. The Company uses the same credit policies in making loans held for sale as it does for on-balance sheet instruments. Total loans sold with limited recourse in the nine months ended September 30, 2013 were $92.5 million. Total loans sold with limited recourse in the nine months ended September 30, 2012 were $47.4 million. At September 30, 2013 and December 31, 2012, the carrying value of loans pledged as collateral on FHLB borrowings totaled $318.8 million and $144.2 million, respectively. At September 30, 2013 and December 31, 2012, the carrying value of loans pledged as collateral on the Federal Reserve Discount Window totaled $157.4 million and $83.1 million, respectively. 13 PARK STERLING CORPORATION Notes to Condensed Consolidated Financial Statements (Unaudited) Concentrations of Credit - Loans are primarily made within the Company’s operating footprint of North Carolina, South Carolina and Georgia. Real estate loans can be affected by the condition of the local real estate market. Commercial and industrial loans can be affected by the local economic conditions. The commercial loan portfolio has concentrations in business loans secured by real estate including construction loansand real estate development loans. Primary concentrations in the consumer loan portfolio include home equity lines of credit and residential mortgages. At September 30, 2013 and December 31, 2012, the Company had no loans outstanding with non-U.S. entities. 14 PARK STERLING CORPORATION Notes to Condensed Consolidated Financial Statements (Unaudited) Allowance for Loan Losses - The following tables present, by portfolio segment, the activity in the allowance for loan losses for the three and nine months ended September 30, 2013 and September 30, 2012. Commercial and industrial CRE - owner- occupied CRE - investor income producing AC&D Other commercial Residential mortgage Home equity lines of credit Residential construction Other loans to individuals Total For the three months ended September 30, 2013 (dollars in thousands) Allowance for Loan Losses, excluding PCI: Balance, beginning of period $ 1,585 $ 343 $ 1,419 $ 3,930 $ 4 $ 267 $ 1,311 $ 518 $ 86 $ 9,463 Provision for loan losses 539 57 26 ) 1 284 357 ) 20 - Charge-offs ) ) (9 ) ) - ) ) - ) ) Recoveries 52 1 26 - 1 32 16 2 11 141 Net charge-offs ) ) 17 ) 1 ) ) 2 ) ) Balance, end of period $ 1,542 $ 389 $ 1,462 $ 2,602 $ 6 $ 458 $ 1,616 $ 476 $ 95 $ 8,646 PCI Impairment Allowance for Loan Losses: Balance, beginning of period $ 216 $ - $ 1 $ 445 $ - $ 394 $ 3 $ 289 $ 36 $ 1,384 PCI impairment charge-offs ) - - ) - ) - ) ) ) PCI impairment recoveries - Net PCI impairment charge-offs ) - - ) - ) - ) ) ) PCI release of provision for loan losses - - (1 ) ) - ) (3 ) ) - ) Benefit attributable to FDIC loss share agreements - Total provision for loan losses charged to operations - - (1 ) ) - ) (3 ) ) - ) Provision for loan losses recorded through FDIC loss share receivable - Balance, end of period $ - $ - $ - $ - $ - $ 6 $ - $ - $ - $ 6 Total Allowance for Loan Losses $ 1,542 $ 389 $ 1,462 $ 2,602 $ 6 $ 464 $ 1,616 $ 476 $ 95 $ 8,652 For the nine months ended September 30, 2013 Allowance for Loan Losses, excluding PCI: Balance, beginning of period $ 849 $ 496 $ 1,102 $ 4,157 $ 8 $ 454 $ 1,463 $ 1,046 $ 49 $ 9,624 Provision for loan losses 1,740 ) 131 ) (3 ) 69 756 ) 66 ) Charge-offs ) - ) Recoveries 143 9 459 745 1 63 57 95 32 1,604 Net charge-offs ) ) 229 651 1 ) ) 46 ) ) Balance, end of period $ 1,542 $ 389 $ 1,462 $ 2,602 $ 6 $ 458 $ 1,616 $ 476 $ 95 $ 8,646 PCI Impairment Allowance for Loan Losses: Balance, beginning of period $ 225 $ - $ - $ 542 $ - $ 200 $ - $ - $ - $ 967 PCI impairment charge-offs ) - ) - ) ) ) PCI impairment recoveries - - - 25 - 25 Net PCI impairment charge-offs ) - ) - ) ) ) PCI provision for loan losses (9 ) - 16 ) 386 117 - 233 36 389 Benefit attributable to FDIC loss share agreements ) - (1 ) ) - ) Total provision for loan losses charged to operations ) - 15 ) 386 117 - 233 36 92 Provision for loan losses recorded through FDIC loss share receivable 104 - 1 192 - 297 Balance, end of period $ - $ - $ - $ - $ - $ 6 $ - $ - $ - $ 6 Total Allowance for Loan Losses $ 1,542 $ 389 $ 1,462 $ 2,602 $ 6 $ 464 $ 1,616 $ 476 $ 95 $ 8,652 15 PARK STERLING CORPORATION Notes to Condensed Consolidated Financial Statements (Unaudited) Commercial and industrial CRE - owner- occupied CRE - investor income producing AC&D Other commercial Residential mortgage Home equity lines of credit Residential construction Other loans to individuals Total For the three months ended September 30, 2012 (dollars in thousands) Allowance for Loan Losses: Balance, beginning of period $ 1,180 $ 397 $ 1,326 $ 3,710 $ 10 $ 792 $ 1,370 $ 606 $ 40 $ 9,431 Provision for loan losses 153 ) 412 ) 1 ) ) ) (3 ) ) PCI provision for loan losses 67 - ) - - - 37 Charge-offs ) - (5 ) (8 ) - (4 ) ) Recoveries 19 - 48 658 - 10 5 124 7 871 Net charge-offs ) ) ) 275 - 5 (3 ) 124 3 ) Ending balance $ 1,206 $ 327 $ 1,286 $ 3,461 $ 11 $ 745 $ 1,346 $ 718 $ 40 $ 9,207 For the nine months ended September 30, 2012 Allowance for Loan Losses: Balance, beginning of period $ 703 $ 740 $ 2,106 $ 3,883 $ 17 $ 309 $ 1,898 $ 455 $ 43 $ 10,154 Provision for loan losses 1,009 ) 199 ) 88 304 ) 467 ) 738 PCI provision for loan losses 67 - 224 - - - 291 Charge-offs ) (5 ) ) Recoveries 37 - 56 934 - 12 33 124 20 1,216 Net charge-offs ) ) ) 194 ) 15 ) Ending balance $ 1,206 $ 327 $ 1,286 $ 3,461 $ 11 $ 745 $ 1,346 $ 718 $ 40 $ 9,207 16 PARK STERLING CORPORATION Notes to Condensed Consolidated Financial Statements (Unaudited) The following table presents, by portfolio segment, the balance in the allowance for loan losses disaggregated on the basis of the Company’s impairment measurement method and the related recorded investment in loans at September 30, 2013 and December 31, 2012. Commercial and industrial CRE - owner- occupied CRE - investor income producing AC&D Other commercial Residential mortgage Home equity lines of credit Residential construction Other loans to individuals Total At September 30, 2013 (dollars in thousands) Allowance for Loan Losses: Individually evaluated for impairment $ 16 $ 24 $ 202 $ - $ - $ 182 $ 509 $ 13 $ - $ 946 Collectively evaluated for impairment 1,526 365 1,260 2,602 6 276 1,107 463 95 7,700 1,542 389 1,462 2,602 6 458 1,616 476 95 8,646 Purchased credit-impaired - 6 - - - 6 Total $ 1,542 $ 389 $ 1,462 $ 2,602 $ 6 $ 464 $ 1,616 $ 476 $ 95 $ 8,652 Recorded Investment in Loans: Individually evaluated for impairment $ 326 $ 2,266 $ 3,850 $ 2,275 $ 153 $ 4,951 $ 3,287 $ 79 $ 62 $ 17,249 Collectively evaluated for impairment 124,709 231,529 303,966 111,344 3,646 135,045 141,461 38,961 23,307 1,113,968 125,035 233,795 307,816 113,619 3,799 139,996 144,748 39,040 23,369 1,131,217 Purchased credit-impaired 6,488 39,545 64,087 29,165 142 34,784 1,736 7,459 1,356 184,762 Total $ 131,523 $ 273,340 $ 371,903 $ 142,784 $ 3,941 $ 174,780 $ 146,484 $ 46,499 $ 24,725 $ 1,315,979 At December 31, 2012 Allowance for Loan Losses: Individually evaluated for impairment $ 115 $ - $ - $ - $ - $ 249 $ 351 $ - $ - $ 715 Collectively evaluated for impairment 734 496 1,102 4,157 8 205 1,112 1,046 49 8,909 849 496 1,102 4,157 8 454 1,463 1,046 49 9,624 Purchased credit-impaired 225 - - 542 - 200 - - - 967 Total $ 1,074 $ 496 $ 1,102 $ 4,699 $ 8 $ 654 $ 1,463 $ 1,046 $ 49 $ 10,591 Recorded Investment in Loans: Individually evaluated for impairment $ 607 $ 2,337 $ 4,243 $ 4,855 $ 168 $ 3,463 $ 1,925 $ 71 $ 73 $ 17,742 Collectively evaluated for impairment 111,202 252,154 281,755 96,265 4,718 144,586 159,751 41,476 13,385 1,105,292 111,809 254,491 285,998 101,120 4,886 148,049 161,676 41,547 13,458 1,123,034 Purchased credit-impaired 7,323 44,925 85,959 39,541 742 40,483 1,949 11,265 2,095 234,282 Total $ 119,132 $ 299,416 $ 371,957 $ 140,661 $ 5,628 $ 188,532 $ 163,625 $ 52,812 $ 15,553 $ 1,357,316 17 PARK STERLING CORPORATION Notes to Condensed Consolidated Financial Statements (Unaudited) The Company’s allowance for loan loss methodology includes four components, as described below: 1) Specific Reserve Component . Specific reserves represent the current impairment estimate on specific loans, for which it is probable that the Company will be unable to collect all amounts due according to contractual terms based on current information and events. Impairment measurement reflects only a deterioration of credit quality and not changes in market rates that may cause a change in the fair value of the impaired loan. The amount of impairment may be measured in one of three ways, including (i) calculating the present value of expected future cash flows, discounted at the loan’s interest rate implicit in the original document and deducting estimated selling costs, if any; (ii) observing quoted market prices for identical or similar instruments traded in active markets, or employing model-based valuation techniques for which all significant assumptions are observable in the market; and (iii) determining the fair value of collateral, which is utilized for both collateral dependent loans and for loans when foreclosure is probable. Impaired loans with a balance less than or equal to $150 thousand are viewed in two groups: those which have experienced charge-offs and those recorded at legal balance. Those loans which have experienced charge-offs have no additional reserve applied unless specifically calculated at a point in time when the loan balance exceeded $150 thousand. Those loans recorded at their legal balance are based on a pooled probability of default and loss given default calculation. 2) Quantitative Reserve Component . Quantitative reserves represent the current loss contingency estimate on pools of loans, which is an estimate of the amount for which it is probable that the Company will be unable to collect all amounts due on homogeneous groups of loans according to contractual terms should one or more events occur, excluding those loans specifically identified above. During the fourth quarter of 2011, the Company introduced two enhancements to this component of the allowance. First, management completed its previously disclosed project to collect and evaluate internal loan loss data and now incorporates the Company’s historical loss experience in this component. Previously, given the Company’s limited operating history, this component of the allowance for loan losses was based on the historical loss experience of comparable institutions. Second, the methodology now segregates loans by product. This component of the allowance for loan losses is based on the historical loss experience of the Company. This loss experience is collected quarterly by evaluating internal loss data. The estimated historical loss rates are grouped by loan product type. The Company utilizes average historical losses to represent management’s estimate of losses inherent in that portfolio. The historical look back period is estimated by loan type and the Company applies the appropriate historical loss period which best reflects the inherent loss in the portfolio considering prevailing market conditions. A minimum reserve is utilized when the Company has insufficient internal loss history. Minimums are determined by analyzing Federal Reserve Bank charge-off data for all insured federal- and state-chartered commercial banks. During the third quarter of 2013, the Company further segregated the AC&D portfolio into three collateral types: (i) CRE construction, (ii) 1-4 family construction and (iii) development (lots and land). These enhancements strengthen the granularity of the allowance methodology and better align with the Company’s present origination activities, which are focused on construction rather than development activities. 18 PARK STERLING CORPORATION Notes to Condensed Consolidated Financial Statements (Unaudited) In determining the quantitative reserve component at September 30, 2013, management utilized the following look back periods: i. 15 quarter – Commercial & industrial, CRE-investor income producing, AC&D-1-4 family construction, and AC&D-development (lots and land) ii. 12 quarter – residential mortgage and HELOCs iii. 11 quarter – residential construction iv. Minimum – CRE-owner-occupied, AC&D-CRE construction, other commercial and other consumer At December 31, 2012, management utilized the following look back periods: i. 12 quarter – AC&D, residential mortgage and residential construction ii. 8 quarter – Commercial & industrial, CRE-owner-occupied, CRE-investor income producing, and HELOCs iii. Minimum –Other commercial and other consumer The changes in the look back periods noted above were made to provide a better estimate of the loss inherent in the portfolio for each loan category and to reflect the availability of loss history. 3) Qualitative Reserve Component . Qualitative reserves represent an estimate of the amount for which it is probable that environmental or other relevant factors will cause the aforementioned loss contingency estimate to differ from the Company’s historical loss experience or other assumptions. During the second quarter of 2012, the Company refined its allowance methodology to eliminate the use of traditional risk grade factors as a single forward-looking qualitative indicator, which had been introduced during the fourth quarter of 2011, and instead focuses directly on five specific environmental factors. These five factors include portfolio trends, portfolio concentrations, economic and market conditions, changes in lending practices and other factors. Management believes these refinements simplify application of the qualitative component of the allowance methodology. Each of the factors, except other factors, can range from 0.00% (not applicable) to 0.15% (very high). Other factors are reviewed on a situational basis and are adjusted in 5 basis point increments, up or down, with a maximum of 0.50%. Details of the five environmental factors for inclusion in the allowance methodology are as follows: i. Portfolio trends, which may relate to such factors as type or level of loan origination activity, changes in asset quality (i.e., past due, special mention, non-performing) and/or changes in collateral values; ii. Portfolio concentrations, which may relate to individual borrowers and/or guarantors, geographic regions, industry sectors, and/or loan types; iii. Economic and market trends, which may relate to trends and/or levels of gross domestic production, unemployment, bankruptcies, foreclosures, housing starts, housing prices, equity prices, and/or competitor activities; iv. Changes in lending practices, which may relate to changes in credit policies, procedures, systems or staff; and v. Other factors, which is intended to capture environmental factors not specifically identified above. 19 PARK STERLING CORPORATION Notes to Condensed Consolidated Financial Statements (Unaudited) In addition, qualitative reserves on purchased performing loans are based on the Company’s judgment around the timing difference expected to occur between accretion of the fair market value credit adjustment and realization of actual loan losses. During the third quarter of 2013, the Company applied the qualitative other factors against CRE-investor income producing loans and residential mortgage loans to adjust for inherent risks that, in management’s judgment, are not adequately reflected in historical loss rates. 4) Reserve on PCI Loans. In determining the acquisition date fair value of PCI loans, and in subsequent accounting, the Company generally aggregates purchased loans into pools of loans with common risk characteristics. Expected cash flows at the acquisition date in excess of the fair value of loans are recorded as interest income over the life of the loans using a level yield method if the timing and amount of the future cash flows of the pool is reasonably estimable. Subsequent to the acquisition date, significant increases in cash flows over those expected at the acquisition date are recognized as interest income prospectively. Decreases in expected cash flows after the acquisition date are recognized by recording an allowance for loan losses. In pools where impairment has already been recognized, an increase in cash flows will result in a reversal of prior impairment. Management analyzes these acquired loan pools using various assessments of risk to determine and calculate an expected loss. The expected loss is derived using an estimate of a loss given default based upon the collateral type and/or specific review by loan officers of loans generally greater than $1.0 million, and the probability of default that was determined based upon management’s review of the loan portfolio. Trends are reviewed in terms of traditional credit metrics such as accrual status, past due status, and weighted-average risk grade of the loans within each of the accounting pools. In addition, the relationship between the change in the unpaid principal balance and change in the fair value mark is assessed to correlate the directional consistency of the expected loss for each pool. This analysis resulted in net (recovery) impairment for the three- and nine-months ended September 30, 2013 of ($419) thousand and $389 thousand, respectively. Additionally, in the nine-month period, approximately $297 thousand is attributable to covered loans under FDIC loss share agreements. These covered loan impairments were a function of an increase in expected losses and as a result, the FDIC indemnification asset was increased. See Note 6 – FDIC Loss Share Agreements for further discussion. These impairments are spread among several pools and reporting segments. A full breakdown of the net impairment or recovery is detailed in the allowance by segment table above for the three- and nine-months ended September 30, 2013. The changes to the quantitative and qualitative reserve components of the non-PCI allowance for loan losses, in aggregate, did not have a material impact on the estimated allowance at September 30. 2013. The further segregation of the AC&D portfolio described above resulted in a decrease in the AC&D quantitative reserve of approximately $1.2 million from June 30, 2013 and $1.8 million from December 31, 2012. Offsetting this decrease were quantitative increases in the other loan portfolios as a result of extending look back periods which now contain sufficient build up in loss history. These increases were approximately $800 thousand from June 30, 2013 and $1.6 million from December 31, 2012. The growth in the loan portfolio coupled with the other qualitative factors referenced above resulted in a net $530 thousand increase in the qualitative factor from June 30, 2013 and $313 thousand from December 31, 2012. These changes, in management's judgment,produce a non-PCI allowance for loan losses that reflects the estimate of inherent losses in the loan portfolio at September 30, 2013. The Company evaluates and estimates off-balance sheet credit exposure at the same time it estimates credit losses for loans by a similar process. These estimated credit losses are not recorded as part of the allowance for loan losses, but are recorded to a separate liability account by a charge to income, if material. Loan commitments, unused lines of credit and standby letters of credit make up the off-balance sheet items reviewed for potential credit losses. At September 30, 2013 and December 31, 2012, $125 thousand was recorded as an other liability for off-balance sheet credit exposure. 20 PARK STERLING CORPORATION Notes to Condensed Consolidated Financial Statements (Unaudited) Credit Quality Indicators - The Company uses several credit quality indicators to manage credit risk in an ongoing manner. The Company's primary credit quality indicator is an internal credit risk rating system that categorizes loans into pass, special mention, or classified categories. Credit risk ratings are applied individually to those classes of loans that have significant or unique credit characteristics that benefit from a case-by-case evaluation. These are typically loans to businesses or individuals in the classes that comprise the commercial portfolio segment. Groups of loans that are underwritten and structured using standardized criteria and characteristics, such as statistical models (e.g.,credit scoring or payment performance), are typically risk rated and monitored collectively. These are typically loans to individuals in the classes that comprise the consumer portfolio segment. The following are the definitions of the Company's credit quality indicators: Pass: Loans in classes that comprise the commercial and consumer portfolio segments that are not adversely rated, are contractually current as to principal and interest, and are otherwise in compliance with the contractual terms of the loan agreement. PCI loans that were recorded at estimated fair value on the acquisition date are generally assigned a “pass” loan grade because their net financial statement value is based on the present value of expected cash flows. Management believes there is a low likelihood of loss related to those loans that are considered pass. Special Mention: Loans in classes that comprise the commercial and consumer portfolio segments that have potential weaknesses that deserve management's close attention. If not addressed, these potential weaknesses may result in deterioration of the repayment prospects for the loan. Management believes there is a moderate likelihood of some loss related to those loans that are considered special mention. Classified: Loans in the classes that comprise the commercial and consumer portfolio segments that are inadequately protected by the sound worth and paying capacity of the borrower or of the collateral pledged, if any. Management believes that there is a distinct possibility that the Company will sustain some loss if the deficiencies related to classified loans are not corrected in a timely manner. The Company's credit quality indicators are periodically updated on a case-by-case basis. The following tables present the recorded investment in the Company's loans as of September 30, 2013 and December31, 2012, by loan class and by credit quality indicator. 21 PARK STERLING CORPORATION Notes to Condensed Consolidated Financial Statements (Unaudited) As of September 30, 2013 (dollars in thousands) Commercial and Industrial CRE-Owner Occupied CRE-Investor Income Producing AC&D Other Commercial Total Commercial Pass $ 130,891 $ 266,152 $ 363,597 $ 134,773 $ 3,677 $ 899,090 Special mention 351 4,092 3,584 5,855 111 13,993 Classified 281 3,095 4,722 2,156 154 10,408 Total $ 131,523 $ 273,339 $ 371,903 $ 142,784 $ 3,942 $ 923,491 Residential Mortgage Home Equity Lines of Credit Residential Construction Other Loans to Individuals Total Consumer Pass $ 170,624 $ 140,263 $ 45,717 $ 24,244 $ 380,848 Special mention 1,433 2,710 539 369 5,051 Classified 2,723 3,511 243 112 6,589 Total $ 174,780 $ 146,484 $ 46,499 $ 24,725 $ 392,488 Total Loans $ 1,315,979 As of December 31, 2012 (dollars in thousands) Commercial and Industrial CRE-Owner Occupied CRE-Investor Income Producing AC&D Other Commercial Total Commercial Pass $ 115,907 $ 292,418 $ 361,212 $ 126,167 $ 5,460 $ 901,164 Special mention 173 3,804 5,564 9,252 - 18,793 Classified 3,052 3,194 5,181 5,242 168 16,837 Total $ 119,132 $ 299,416 $ 371,957 $ 140,661 $ 5,628 $ 936,794 Residential Mortgage Home Equity Lines of Credit Residential Construction Other Loans to Individuals Total Consumer Pass $ 185,686 $ 158,335 $ 52,612 $ 15,444 $ 412,077 Special mention 1,115 2,599 - 78 3,792 Classified 1,731 2,691 200 31 4,653 Total $ 188,532 $ 163,625 $ 52,812 $ 15,553 $ 420,522 Total Loans $ 1,357,316 22 PARK STERLING CORPORATION Notes to Condensed Consolidated Financial Statements (Unaudited) Aging Analysis of Accruing and Non-Accruing Loans - The Company considers a loan to be past due or delinquent when the terms of the contractual obligation are not met by the borrower. PCI loans are included as a single category in the table below as management believes, regardless of their age, there is a lower likelihood of aggregate loss related to these loan pools. Additionally, PCI loans are discounted to allow for the accretion of income on a level yield basis over the life of the loan based on expected cash flows. Regardless of accruing status, the associated discount on these loan pools results in income recognition. The following table presents, by class, an aging analysis of the Company’s accruing and non-accruing loans as of September 30, 2013 and December 31, 2012. 30-59 Days Past Due 60-89 Days Past Due Past Due 90 Days or More PCI Loans Current Total Loans (dollars in thousands) As of September 30, 2013 Commercial: Commercial and industrial $ 340 $ 221 $ 37 $ 6,488 $ 124,437 $ 131,523 CRE - owner-occupied - - 674 39,545 233,121 273,340 CRE - investor income producing 15 41 180 64,087 307,580 371,903 AC&D - - 542 29,165 113,077 142,784 Other commercial - - - 142 3,799 3,941 Total commercial loans 355 262 1,433 139,427 782,014 923,491 Consumer: Residential mortgage - 33 1,926 34,784 138,037 174,780 Home equity lines of credit 311 263 2,143 1,736 142,031 146,484 Residential construction - 38 40 7,459 38,962 46,499 Other loans to individuals 20 2 2 1,356 23,345 24,725 Total consumer loans 331 336 4,111 45,335 342,375 392,488 Total loans $ 686 $ 598 $ 5,544 $ 184,762 $ 1,124,389 $ 1,315,979 As of December 31, 2012 Commercial: Commercial and industrial $ 1,316 $ 83 $ 230 $ 7,323 $ 110,180 $ 119,132 CRE - owner-occupied 48 1,903 113 44,925 252,427 299,416 CRE - investor income producing 224 27 366 85,959 285,381 371,957 AC&D - 699 1,428 39,541 98,993 140,661 Other commercial - - 168 742 4,718 5,628 Total commercial loans 1,588 2,712 2,305 178,490 751,699 936,794 Consumer: Residential mortgage 18 196 499 40,483 147,336 188,532 Home equity lines of credit 590 - 1,094 1,949 159,992 163,625 Residential construction - - 71 11,265 41,476 52,812 Other loans to individuals 36 4 - 2,095 13,418 15,553 Total consumer loans 644 200 1,664 55,792 362,222 420,522 Total loans $ 2,232 $ 2,912 $ 3,969 $ 234,282 $ 1,113,921 $ 1,357,316 23 PARK STERLING CORPORATION Notes to Condensed Consolidated Financial Statements (Unaudited) Impaired Loans - All classes of loans are considered impaired when, based on current information and events, it is probable the Company will be unable to collect all amounts due in accordance with the original contractual terms of the loan agreement, including scheduled principal and interest payments. Impaired loans may include all classes of nonaccrual loans and loans modified in a troubled debt restructuring (“TDR”). If a loan is impaired, a specific valuation allowance is allocated, if necessary, so that the loan is reported net, at the present value of estimated future cash flows using the rate implicit in the original loan agreement or at the fair value of collateral if repayment is expected solely from the collateral. Additionally, a portion of the Company’s qualitative factors accounts for potential impairment on loans generally less than $150 thousand. Interest payments on impaired loans are typically applied to principal unless collectability of the principal amount is reasonably assured, in which case interest is recognized on a cash basis. Impaired loans, or portions thereof, are charged off when deemed uncollectible. During the three- and nine-months ended September 30, 2013, the Company’s quarterly cash flow analyses indicated that net (release) impairment of $(419) thousand and $389 thousand was present in several of the Company’s PCI loan pools. This net (release) impairment is spread among almost all the loan segments presented in the table above and is the result of changes in cash flows, increases and decreases. The following tables do not include information regarding impairment of the Company’s PCI loans. At December 31, 2012, the Company’s quarterly cash flow analyses indicated that three of fourteen PCI loan pools were impaired. This analysis resulted in $225 thousand net impairment in a commercial pool, $542 thousand net impairment in an AC&D pool and $200 thousand net impairment of a residential mortgage pool at December 31, 2012. 24 PARK STERLING CORPORATION Notes to Condensed Consolidated Financial Statements (Unaudited) The table below presents impaired loans, by class, and the corresponding allowance for loan losses at September 30, 2013 and December 31, 2012: September 30, 2013 December 31, 2012 Recorded Investment Unpaid Principal Balance Related Allowance For Loan Losses Recorded Investment Unpaid Principal Balance Related Allowance For Loan Losses (dollars in thousands) Impaired Loans with No Related Allowance Recorded: Commercial: Commercial and industrial $ 226 $ 2,125 $ - $ 377 $ 1,170 $ - CRE - owner-occupied 2,117 3,426 - 2,337 2,675 - CRE - investor income producing 180 5,245 - 4,243 4,424 - AC&D 2,275 9,775 - 4,855 9,306 - Other commercial 153 196 - 168 172 - Total commercial loans 4,951 20,767 - 11,980 17,747 - Consumer: Residential mortgage 3,616 4,384 - 2,252 2,363 - Home equity lines of credit 1,035 3,481 - 1,419 2,439 - Residential construction - 1,441 - 71 551 - Other loans to individuals 60 104 - 73 75 - Total consumer loans 4,711 9,410 - 3,815 5,428 - Total impaired loans with no related allowance recorded $ 9,662 $ 30,177 $ - $ 15,795 $ 23,175 $ - Impaired Loans with an Allowance Recorded: Commercial: Commercial and industrial $ 100 $ 110 $ 16 $ 230 $ 230 $ 115 CRE - owner-occupied 149 164 24 - - - CRE - investor income producing 3,670 3,674 202 - - - AC&D - Other commercial - Total commercial loans 3,919 3,948 242 230 230 115 Consumer: Residential mortgage 1,335 1,398 182 1,211 1,250 249 Home equity lines of credit 2,252 2,309 509 506 707 351 Residential construction 79 81 13 - - - Other loans to individuals 2 4 - Total consumer loans 3,668 3,792 704 1,717 1,957 600 Total impaired loans with an allowance recorded $ 7,587 $ 7,740 $ 946 $ 1,947 $ 2,187 $ 715 Total Impaired Loans: Commercial: Commercial and industrial $ 326 $ 2,235 $ 16 $ 607 $ 1,400 $ 115 CRE - owner-occupied 2,266 3,590 24 2,337 2,675 - CRE - investor income producing 3,850 8,919 202 4,243 4,424 - AC&D 2,275 9,775 - 4,855 9,306 - Other commercial 153 196 - 168 172 - Total commercial loans 8,870 24,715 242 12,210 17,977 115 Consumer: Residential mortgage 4,951 5,782 182 3,463 3,613 249 Home equity lines of credit 3,287 5,790 509 1,925 3,146 351 Residential construction 79 1,522 13 71 551 - Other loans to individuals 62 108 - 73 75 - Total consumer loans 8,379 13,202 704 5,532 7,385 600 Total impaired loans $ 17,249 $ 37,917 $ 946 $ 17,742 $ 25,362 $ 715 25 PARK STERLING CORPORATION Notes to Condensed Consolidated Financial Statements (Unaudited) The average recorded investment and interest income recognized on impaired loans, by class, for the three and nine months ended September 30, 2013 and September 30, 2012 are shown in the table below. Three Months Ended September 30, Nine Months Ended September 30, Average Recorded Investment Interest Income Recognized Average Recorded Investment Interest Income Recognized Average Recorded Investment Interest Income Recognized Average Recorded Investment Interest Income Recognized (dollars in thousands) Impaired Loans with No Related Allowance Recorded: Commercial: Commercial and industrial $ 219 $ 4 $ 708 $ - $ 345 $ 4 $ 772 $ - CRE - owner-occupied 2,033 93 366 5 1,903 93 368 17 CRE - investor income producing 180 - 2,851 - 1,816 - 2,536 - AC&D 2,300 58 6,775 14 3,982 181 8,884 44 Other commercial 154 - 160 - 160 - 102 - Total commercial loans 4,886 155 10,860 19 8,206 278 12,662 61 Consumer: Residential mortgage 2,876 14 621 - 2,207 46 715 - Home equity lines of credit 1,139 16 770 - 1,183 16 928 - Residential construction - - 76 - 24 - 128 - Other loans to individuals 62 1 6 1 68 3 7 3 Total consumer loans 4,077 31 1,473 1 3,482 65 1,778 3 Total impaired loans with no related allowance recorded $ 8,963 $ 186 $ 12,333 $ 20 $ 11,688 $ 343 $ 14,440 $ 64 Impaired Loans with an Allowance Recorded: Commercial: Commercial and industrial $ 437 $ - $ 230 $ - $ 516 $ 1 $ 88 $ - CRE - owner-occupied 74 - - - 30 - - - CRE - investor income producing 3,675 37 - - 2,192 112 - - AC&D 125 - - - 50 - - - Other commercial - Total commercial loans 4,311 37 230 - 2,788 113 88 - Consumer: Residential mortgage 1,283 10 424 7 1,241 26 221 22 Home equity lines of credit 1,431 1 315 - 876 2 317 - Residential construction 40 1 - - 16 1 - - Other loans to individuals 3 - - - 1 - - - Total consumer loans 2,757 12 739 7 2,134 29 538 22 Total impaired loans with an allowance recorded $ 7,068 $ 49 $ 969 $ 7 $ 4,922 $ 142 $ 626 $ 22 Total Impaired Loans: Commercial: Commercial and industrial $ 656 $ 4 $ 938 $ - $ 861 $ 5 $ 860 $ - CRE - owner-occupied 2,107 93 366 5 1,933 93 368 17 CRE - investor income producing 3,855 37 2,851 - 4,008 112 2,536 - AC&D 2,425 58 6,775 14 4,032 181 8,884 44 Other commercial 154 - 160 - 160 - 102 - Total commercial loans 9,197 192 11,090 19 10,994 391 12,750 61 Consumer: Residential mortgage 4,159 24 1,045 7 3,448 72 936 22 Home equity lines of credit 2,570 17 1,085 - 2,059 18 1,245 - Residential construction 40 1 76 - 40 1 128 - Other loans to individuals 65 1 6 1 69 3 7 3 Total consumer loans 6,834 43 2,212 8 5,616 94 2,316 25 Total impaired loans $ 16,031 $ 235 $ 13,302 $ 27 $ 16,610 $ 485 $ 15,066 $ 86 26 PARK STERLING CORPORATION Notes to Condensed Consolidated Financial Statements (Unaudited) During the three and nine months ended September 30, 2013, the Company recognized $235 thousand and $485 thousand, respectively, in interest income with respect to impaired loans, primarily accruing TDRs, within the period the loans were impaired. During the three and nine months ended September 30, 2012, the Company recognized $27 thousand and $86 thousand, respectively, with respect to impaired loans. Nonaccrual and Past Due Loans - It is the general policy of the Company to place a loan on nonaccrual status when there is probable loss or when there is reasonable doubt that all principal will be collected, or when it is over 90 days past due. At September 30, 2013, there was $357 thousand in loans past due 90 days or more and accruing interest. These loans are being evaluated for collectability at September 30, 2013. At December 31, 2012, there was a $77 thousand loan past due 90 days or more and accruing interest. The recorded investment in nonaccrual loans at September 30, 2013 and December 31, 2012 follows: September 30, December 31, (dollars in thousands) Commercial: Commercial and industrial $ 256 $ 607 CRE - owner-occupied 539 1,996 CRE - investor income producing 213 633 AC&D 542 3,872 Other commercial 153 168 Total commercial loans 1,703 7,276 Consumer: Residential mortgage 2,456 1,096 Home equity lines of credit 2,576 1,925 Residential construction 40 71 Other loans to individuals 3 6 Total consumer loans 5,075 3,098 Total nonaccrual loans $ 6,778 $ 10,374 PCI Loans – PCI loans had an unpaid principal balance of $220.7 million and $278.2 million and a carrying value of $184.8 million and $234.3 million at September 30, 2013 and December 31, 2012, respectively. PCI loans represented 9.5% and 11.5% of total assets at September 30, 2013 and December 31, 2012, respectively. Determining the fair value of the PCI loans at acquisition required the Company to estimate cash flows expected to result from those loans and to discount those cash flows at appropriate rates of interest. For such loans, the excess of cash flows expected to be collected at acquisition over the estimated fair value is recognized as interest income over the remaining lives of the loans and is called the accretable yield. The difference between contractually required payments at acquisition and the cash flows expected to be collected at acquisition reflects the impact of estimated credit losses and is called the nonaccretable difference. In accordance with GAAP, there was no carry-over of previously established allowance for loan losses from acquired companies. 27 PARK STERLING CORPORATION Notes to Condensed Consolidated Financial Statements (Unaudited) In conjunction with the Citizens South acquisition, the PCI loan portfolio was accounted for at fair value as follows (dollars in thousands): October 1, 2012 Contractual principal and interest at acquisition $ 294,283 Nonaccretable difference ) Expected cash flows at acquisition 246,342 Accretable yield ) Basis in PCI loans at acquisition - estimated fair value $ 208,618 In conjunction with the acquisition of Community Capital Corporation (“Community Capital”) in 2011, the PCI loan portfolio was accounted for at fair value as follows (dollars in thousands): November 1, 2011 Contractual principal and interest at acquisition $ 146,843 Nonaccretable difference ) Expected cash flows at acquisition 85,698 Accretable yield ) Basis in PCI loans at acquisition - estimated fair value $ 71,274 A summary of changes in the accretable yield for PCI loans for the nine months ended September 30, 2013 and 2012 follows: Nine Months Ended September 30, (dollars in thousands) Accretable yield, beginning of period $ 42,734 $ 14,264 Addition from the Community Capital acquisition - 218 Interest income ) ) Reclassification of nonaccretable difference due to improvement in expected cash flows 7,445 9,374 Other changes, net 725 ) Accretable yield, end of period $ 39,703 $ 18,423 Troubled Debt Restructuring - In situations where, for economic or legal reasons related to a borrower's financial difficulties, management may grant a concession for other than an insignificant period of time to the borrower that would not otherwise be considered, the related loan is classified as a TDR. Management strives to identify borrowers in financial difficulty early and work with them to modify to more affordable terms. These modified terms may include rate reductions, principal forgiveness, payment forbearance and other actions intended to minimize the economic loss and to avoid foreclosure or repossession of the collateral. All loan modifications are made on a case-by-case basis. The Company had allocated $248 thousand and $54 thousand, respectively, of specific reserves to customers whose loan terms have been modified in a TDR as of September 30, 2013 and December 31, 2012. As of September 30, 2013, the Company had 13 TDR loans totaling $7.6 million, of which $70 thousand are nonaccrual loans. As of December 31, 2012, the Company had 18 TDR loans totaling $10.2 million, of which $2.8 million were nonaccrual loans. 28 PARK STERLING CORPORATION Notes to Condensed Consolidated Financial Statements (Unaudited) The following tables represent a breakdown of the types of concessions made by loan class for the three- and nine-month periods ended September 30, 2013 and 2012. Three months ended September 30, 2013 Nine months ended September 30, 2013 (dollars in thousands) Number of loans Pre-Modification Outstanding Recorded Investment Post-Modification Outstanding Recorded Investment Number of loans Pre-Modification Outstanding Recorded Investment Post-Modification Outstanding Recorded Investment Below market interest rate Residential mortgage - $ - $ - 1 $ 43 $ 43 Total - - - 1 43 43 Extended payment terms AC&D - - - 1 962 962 Total - - - 1 962 962 Total - $ - $ - 2 $ 1,005 $ 1,005 Three months ended September 30, 2012 Nine months ended September 30, 2012 (dollars in thousands) Number of loans Pre-Modification Outstanding Recorded Investment Post-Modification Outstanding Recorded Investment Number of loans Pre-Modification Outstanding Recorded Investment Post-Modification Outstanding Recorded Investment Below market interest rate CRE - investor income producing 1 $ 3,610 $ 3,610 1 $ 3,610 $ 3,610 Total 1 $ 3,610 $ 3,610 1 $ 3,610 $ 3,610 There were no loans that were modified as TDRs within the 12 months ended September 30, 2013 and for which there was a payment default during the three months or nine months ended June 30, 2013. The following table presents loans that were modified as TDRs within the 12 months ended September 30, 2012 and for which there was a payment default during the three or nine months ended September 30, 2012 (dollars in thousands): Three months ended September 30, 2012 Nine months ended September 30, 2012 Number of loans Recorded Investment Number of loans Recorded Investment Below market interest rate Residential mortgage - $ - 1 $ 323 Total - $ - 1 $ 323 29 PARK STERLING CORPORATION Notes to Condensed Consolidated Financial Statements (Unaudited) The Company does not deem a TDR to be successful until it has been re-established as an accruing loan. The following table presents the successes and failures of the types of modifications indicated within the 12 months ended September 30, 2013 and 2012 (dollars in thousands): Twelve Months Ended September 30, 2013 Paid in full Paying as restructured Nonaccrual Foreclosure/Default Number of loans Recorded Investment Number of loans Recorded Investment Number of loans Recorded Investment Number of loans Recorded Investment Below market interest rate 2 $ 164 1 $ 42 - $ - - $ - Extended payment terms 1 329 1 109 - Total 3 $ 493 2 $ 151 - $ - - $ - Twelve Months Ended September 30, 2012 Paid in full Paying as restructured Nonaccrual Foreclosure/Default Number of loans Recorded Investment Number of loans Recorded Investment Number of loans Recorded Investment Number of loans Recorded Investment Below market interest rate - $ - 1 $ 3,592 1 $ 322 - $ - Extended payment terms - - 2 415 2 426 - - Total - $ - 3 $ 4,007 3 $ 748 - $ - Related Party Loans – From time to time, the Company engages in loan transactions with its directors, executive officers and their related interests (collectively referred to as “related parties”). Such loans are made in the ordinary course of business and on substantially the same terms and collateral as those for comparable transactions prevailing at the time and do not involve more than the normal risk of collectability or present other unfavorable features. A summary of activity in loans to related parties is as follows: Loans to Directors, Executive Officers and Their Related Interests Nine Months Ended September 30, (dollars in thousands) Beginning balance $ 4,184 $ 3,998 Disbursements 12,830 710 Repayments ) ) Ending balance $ 15,086 $ 4,279 At September 30, 2013 and December 31, 2012, the Company had pre-approved but unused lines of credit totaling $2.8 million and $1.8 million, respectively, to related parties. 30 PARK STERLING CORPORATION Notes to Condensed Consolidated Financial Statements (Unaudited) Note 6 – FDIC Loss Share Agreements In connection with the Citizens South acquisition, the Bank assumed two purchase and assumption agreements with the FDIC that cover approximately $76.0 million of loans (the “covered loans”) and $6.2 million of OREO (the “covered OREO”) at September 30, 2013. Citizens South acquired these assets in prior transactions with the FDIC. Within the first purchase and assumption agreement are two loss share agreements, which originated in April 2011, related to Citizens South’s acquisition of New Horizons Bank, a Georgia state-chartered bank headquartered in East Ellijay, Georgia. The first loss share agreement covers certain residential loans and OREO for a period of ten years. The other loss-share agreement covers all remaining covered assets for a period of five years. Pursuant to the terms of these loss-share agreements, the FDIC is obligated to reimburse the Bank for 80% of all eligible losses, which begins with the first dollar of loss incurred, and certain collection and disposition expenses with respect to covered assets. The Bank has a corresponding obligation to reimburse the FDIC for 80% of eligible recoveries with respect to covered assets for a period of ten years for residential properties and eight years for all other covered assets. At September 30, 2013, the Bank recorded an estimated receivable from the FDIC for $5.9 million, which represents the discounted value of the FDIC’s estimated portion of the expected future loan losses. Within the second purchase and assumption agreement are two loss share agreements, which originated in March 2010, related to Citizen South’s acquisition of Bank of Hiawassee, a Georgia state-chartered bank headquartered in Hiawassee, Georgia. Under these loss-share agreements, the FDIC will cover 80% of net loan losses up to $102 million and 95% of net loan losses that exceed $102 million. The term of the loss-share agreements is ten years for losses and recoveries on residential real estate loans, five years for losses on all other loans and eight years for recoveries on all other loans. At September 30, 2013, the Bank recorded an estimated receivable from the FDIC for $8.1 million, which represents the discounted value of the FDIC’s estimated portion of the expected future loan losses. The following table provides changes in the receivable from the FDIC for the nine months ended September 30, 2013: FDIC Loss Share Receivable (dollars in thousands) Balance, beginning of period $ 18,697 Increase in expected losses on loans 297 Additional losses to OREO 438 Reimbursable expenses (income) 321 Amortization discounts and premiums, net ) Reimbursements from the FDIC ) Other changes, net 519 Balance, end of period $ 13,959 The FDIC receivable for loss share agreements is measured separately from the related covered assets and is recorded at carrying value. At September 30, 2013, the projected cash flows related to the FDIC receivable for losses on covered loans and assets were approximately $12.7 million. At December 31, 2012, the projected cash flows related to the FDIC receivable for a loss on covered loans and assets was approximately $19.6 million. In relation to the FDIC indemnification asset is an expected "true-up" with the FDIC related to the loss share agreements described above. The loss share agreements between the Bank and the FDIC with respect to New Horizons Bank and Bank of Hiawassee each contain a provision that obligates us to make a "true-up" payment to the FDIC if the realized losses of each of these acquired banks are less than expected. This amount is determined each reporting period. At both September 30, 2013 and December 31, 2012, the “true-up” amount was estimated to be approximately $4.9 million at the end of the loss share agreements. These amounts are recorded in other liabilities on the balance sheet. The actual payment will be determined at the end of the term of the loss sharing agreements and is based on the negative bid, expected losses, intrinsic loss estimate, and assets covered under the loss share agreements. 31 PARK STERLING CORPORATION Notes to Condensed Consolidated Financial Statements (Unaudited) Note 7 – Other Real Estate Owned The Company owned $14.9 million and $25.1 million in OREO at September 30, 2013 and December 31, 2012, respectively. In 2012, the Company acquired $16.1 million in OREO through the merger with Citizens South. Approximately $6.2 million of this OREO is covered under the loss share agreements with the FDIC. Transactions in OREO for the three and nine months ended September 30, 2013 and 2012 are summarized below: Three months ended Nine months ended Non-covered OREO September 30, September 30, September 30, September 30, (dollars in thousands) Beginning balance $ 9,741 $ 14,744 $ 18,427 $ 14,403 Additions 772 1,286 1,735 7,464 Sales ) Writedowns ) Ending balance $ 8,708 $ 13,028 $ 8,708 $ 13,028 Three months ended Nine months ended Covered OREO September 30, September 30, September 30, September 30, (dollars in thousands) Beginning balance $ 6,542 $ - $ 6,646 $ - Additions 1,887 - 5,203 - Sales ) - ) - Writedowns (1 ) - ) - Ending balance $ 6,173 $ - $ 6,173 $ - Note 8 – Income Taxes Income taxes are provided based on the asset-liability method of accounting, which includes the recognition of deferred tax assets (“DTAs”) and liabilities for the temporary differences between carrying amounts and tax bases of assets and liabilities, computed using enacted tax rates. In general, the Company records a DTA when the event giving rise to the tax benefit has been recognized in the consolidated financial statements. As of September 30, 2013 and December 31, 2012, the Company had a net DTA in the amount of approximately $38.5 million and $41.0 million, respectively. The decrease is a function of earnings through September 30, 2013. The Company evaluates the carrying amount of its DTA on a quarterly basis in accordance with the guidance provided in FASB ASC Topic 740 (“ASC 740”), in particular, applying the criteria set forth therein to determine whether it is more likely than not (i.e., a likelihood of more than 50%) that some portion, or all, of the DTA will not be realized within its life cycle, based on the weight of available evidence. In most cases, the realization of the DTA is dependent upon the Company generating a sufficient level of taxable income in future periods, which can be difficult to predict. If the Company’s forecast of taxable income within the carry forward periods available under applicable law is not sufficient to cover the amount of net deferred assets, such assets may be impaired. Based on the weight of available evidence, the Company has determined, as of September 30, 2013 and December 31, 2012, that it is more likely than not that it will be able to fully realize the existing DTA and therefore considers it appropriate not to establish a DTA valuation allowance at either September 30, 2013 or December 31, 2012. 32 PARK STERLING CORPORATION Notes to Condensed Consolidated Financial Statements (Unaudited) The Company considers all available evidence, positive and negative, to determine whether a DTA valuation allowance is appropriate. In conducting the DTA analysis, the Company currently believes it is essential to differentiate between the unique characteristics of each industry or business. In particular, characteristics such as business model, level of capital and reserves held by financial institutions and their ability to absorb potential losses are important distinctions to be considered for bank holding companies, such as the Company. Negative Evidence . The Company considered the following five areas of potential negative evidence identified in ASC 740 as part of its DTA analysis: 1. Rolling twelve-quarter cumulative loss. The Bank commenced operations in late 2006, attained profitability in the third quarter of 2008 and remained profitable through the second quarter of 2010 before its business was materially impacted by the recent economic downturn. As a result, the Bank moved into a rolling twelve-quarter cumulative pre-tax loss position during the third quarter of 2010. A cumulative loss in recent years is a significant piece of negative evidence that is difficult to overcome. However, the Company evaluates the circumstances behind those losses and considers them in the context of the current economic environment and the significant changes it has made to address the circumstances underlying the losses. As of September 30, 2013, the Company is no longer in a rolling three-year cumulative pre-tax loss position, as earnings have continued to improve. However, the Company is in a rolling three-year cumulative after-tax loss position of $2.0 million as of September 30, 2013. The Company’s three-year cumulative pre-tax loss position was $19.6 million and $25.4 million at December 31, 2012 and 2011, respectively. The September 30, 2013 after-tax and December 31, 2012 and December 31, 2011 pre-taxloss positions were driven, in large part, by rolling twelve-quarter cumulative provision expenses of $20.0 million. This high level of provision expense reflects the negative impact on the Company’s loan portfolio from the effects of the extended economic downturn. The risk of loan loss is inherent to the banking industry. The Company considered the special circumstances of the economic environment of the last few years, which led to these high historical provision levels and currently believes they are unlikely to be repeated going forward, given changes in the Company’s lending practices, business strategy, risk tolerance, capital levels and operating practices. Based on current internal loss data analysis, approximately 75% of rolling twelve-quarter cumulative net charge-offs are associated with construction & development (“C&D”, which includes both commercial AC&D and residential construction) lending (which was impacted the most by the economic downturn). Prior to the Bank’s public offering in August 2010, the Bank had allowed an excessive concentration to build in C&D exposures, which peaked at $159 million, or 43% of total loans, in the fourth quarter of 2008. In the second quarter of 2010, C&D exposures were $124 million, or 31% of total loans. Following the public offering, the Company reconstituted its executive management team with significant new hires, immediately curtailed originating new residential C&D exposures and significantly tightened standards for all other types of C&D lending. These changes reflect both the Company’s new business strategies and risk tolerance, which include building a more diversified loan portfolio both by geography and product type. As of September 30, 2013, C&D exposures were 14% of total loans, or $189.3 million. The Company has also significantly strengthened its lending practices including the additions of a new chief risk officer, chief credit officer, head of special assets, manager of credit underwriting and additional credit underwriters. The Company currently believes it has remediated many of the circumstances that led to the rolling twelve-quarter cumulative pre-tax loss position and currently does not expect these losses to continue in the future. 33 PARK STERLING CORPORATION Notes to Condensed Consolidated Financial Statements (Unaudited) 2. History of operating loss or tax credit carry forwards expiring unused. The Company has no history of operating loss or tax carry forwards expiring unused. 3. Losses expected in early future years (by a presently profitable entity). Management currently expects to be profitable in early future years. 4. Unsettled circumstances that, if unfavorably unresolved, would adversely affect future operations and profit levels on a continuing basis in future years. The Company is not currently aware of any unsettled circumstances that, if unfavorably resolved, would adversely affect future operations and profit levels on a continuing basis in future years. 5. Carryback or carry forward period that is so brief it would limit realization of tax benefits if a significant deductible temporary difference is expected to reverse in a single year or the entity operates in a traditionally cyclical business. Approximately $13.7 million, or 35.6%, of the DTA existing at September 30, 2013 related to net operating loss carry forwards that do not expire until December 31, 2032, leaving over eighteen years for utilization. Approximately $14.4 million, or 34%, of the DTA existing at December 31, 2012 related to net operating loss carry forwards with availability for application out as far as 20 years. Positive Evidence. The Company considered the following sources of future taxable income identified in ASC 740 as positive evidence to weigh against the negative evidence described above: 1. Future reversals of existing taxable temporary differences and carry forwards. The Company’s largest future reversals relate to its PCI loans and allowance for loan losses, which represented $32.0 million and $2.9 million, respectively, of the DTA at September 30, 2013. Current tax, accounting and regulatory treatment of the allowance generally results in substantial taxable temporary differences for financial institutions engaged in lending activities. The following is a brief description of the Company’s current expectations regarding recognition or reversal of the major components of the allowance: ● Specific reserves, which totaled $946 thousand at September 30, 2013, relate to identified impairments and are based on individual loan-collectability analyses. The Company currently estimates that specific reserves will generally reverse within two quarters of establishment, and currently believes these reserves are very unlikely to remain unaddressed after four quarters of establishment. To be conservative, specific reserves are currently assumed to reverse within one year. ● Quantitative and qualitative reserves on the non-acquired portfolio, which totaled $7.3 million at September 30, 2013, are based on model-driven estimates of inherent loss content in the performing loan portfolio based on historical loss rates by loan product type. The Company currently estimates that these reserves will generally reverse within six to eight quarters of establishment. However, the Company currently estimates that the average life of the underlying loan pool is approximately three years; therefore, all quantitative reserves are currently assumed to reverse within approximately three years. ● Qualitative reserves on purchased performing loans, which totaled $380 thousand at September 30, 2013, are based on the Company’s judgment around the timing difference expected to occur between accretion of the fair market value credit adjustment and realization of actual loans losses. The Company currently estimates that the average life of the underlying loan pool is approximately three years and these reserves are currently assumed to reverse within that time. 34 PARK STERLING CORPORATION Notes to Condensed Consolidated Financial Statements (Unaudited) ● Quantitative reserves on PCI loans, which totaled $6 thousand at September 30, 2013, are determined in connection with the quarterly cash flows analyses for this portion of the acquired loan book. The Company compares the initial expected cash flows to the new remaining expected cash flows. Increases in cash flows over those expected at the acquisition date are recognized as interest income prospectively. Decreases in expected cash flows after the acquisition date are recognized by recording an allowance for loan losses. The Company currently estimates that the average life of the underlying loan pool is approximately three years and these reserves are currently assumed to reverse within that time. Given these assumptions, the Company currently expects the full allowance-driven component of its DTA to reverse within approximately three years, meaning either (i) the Company will generate sufficient taxable income to fully utilize these reversals through reduced tax payments or (ii) these reversals will shift to net operating loss carry forwards with an expected 20-year life, which would be utilized as the Company generates sufficient taxable income over that period. 2. Taxable income in carryback year(s). Approximately $14.4 million, or 40%, of the estimated DTA at December 31, 2012 related to net operating loss carry forwards with expected expiration dates out over 18 years. Approximately $13.7 million, or 35.6%, of the estimated DTA at September 30, 2013 related to net operating loss carryforwards with expected expiration dates out as long as 20 years. Management currently believes that the Company will generate sufficient taxable income to fully utilize these net operating losses before expiration. 3. Future taxable income, exclusive of reversing temporary differences and carry forwards. Projecting future taxable income requires estimates and judgments about future events that may be predictable, but that are less certain than past events that can be objectively measured. In projecting future taxable income, the Company considered the significant change in its strategy that occurred in mid-2010, from previously growing organically at a moderate pace to creating a regional community bank through a combination of mergers and acquisitions and accelerated organic growth. This transition was facilitated by the completion of the public offering in August 2010 and the addition of new executive management and additional independent board members. The Company is focused on long-term results and has taken actions to achieve this objective, including: ● Addressing legacy problem assets, particularly C&D-related exposures, to move more rapidly through the cycle; ● Consummating the merger with Community Capital; ● Consummating the merger with Citizens South and expanding its market into Georgia; ● Hiring experienced bankers and opening de novo offices in three new markets (Charleston, South Carolina, the Upstate and Midlands areas of South Carolina and the Research Triangle region of North Carolina); ● Hiring bankers to begin a new asset-based lending line of business; ● Significantly strengthening the leadership team with the addition of a new chief credit officer, head of special assets, head of managerial reporting, chief accounting officer and other positions; and ● Maintaining significant excess capital to support both the above-mentioned organic and acquisition-related growth initiatives. 35 PARK STERLING CORPORATION Notes to Condensed Consolidated Financial Statements (Unaudited) The progress already made indicates that the change in business plan is well on track to achieve its intended objectives. Management presents, generally on a monthly basis, a financial forecast to the board of directors that incorporates current assumptions and timelines regarding the Company’s baseline activities, including assumptions regarding loan and deposit growth. These assumptions and timelines are periodically evaluated both in terms of their historical trends and absolute levels. Under each scenario, the Company currently expects its pre-tax profitability to build to levels sufficient to fully absorb the existing DTA. 4. Tax-planning strategies that could, if necessary, be implemented. As provided by ASC 740, the Company considers certain prudent and feasible tax-planning strategies that, if implemented, could prevent an operating loss or tax credit carry forward from expiring unused and could result in realization of the existing DTA. The Company currently expects that these tax-planning strategies could generate pre-tax profitability at levels sufficient to fully absorb the existing DTA. The Company has no present intention to implement such strategies. The Company has determined that it is more likely than not that it will be able to fully realize the existing DTA. Additionally, the Company has considered the fact that as of September 30, 2013, it is no longer in a three-year cumulative pre-tax loss position, thereby eliminating that area of negative evidence. Management will continue to evaluate the carrying value of the Company’s DTA on a quarterly basis, in accordance with ASC 740, and will determine any need for a valuation allowance based upon circumstances and expectations then in existence. Note 9 - Per Share Results Basic earnings per share represent income available to common shareholders divided by the weighted-average number of shares outstanding during the year. Diluted earnings per share reflect additional shares that would have been outstanding if dilutive potential shares had been issued. Potential shares that may be issued by the Company relate solely to outstanding stock options and restricted shares (non-vested shares), and are determined using the treasury stock method. Under the treasury stock method, the number of incremental shares is determined by assuming the issuance of stock for the outstanding stock options reduced by the number of shares assumed to be repurchased from the issuance proceeds, using the average market price for the year of the Company's stock. Weighted-average shares for the basic and diluted EPS calculations have been reduced by the average number of unvested restricted shares. Weighted-Average Shares for Earnings Per Share Calculation Three Months Ended September 30 Nine Months Ended September 30 Weighted-average number of common shares outstanding 44,170,964 32,138,367 44,098,417 32,111,466 Effect of dilutive stock options and restricted shares 102,857 187 74,052 61 Weighted-average number of common shares and dilutive potential common shares outstanding 44,273,821 32,138,554 44,172,469 32,111,527 There were 2,664,625 outstanding stock options that were anti-dilutive for the three-month period ended September 30, 2013 and 2,678,958 for the nine-month period ended September 30, 2013. There were 2,155,189 and 2,156,689 outstanding stock options that were antidilutive for each of the three- and nine-month periods ended September 30, 2012. In all periods, the anti-dilution was due to the exercise prices exceeding the market price for the period. 36 PARK STERLING CORPORATION Notes to Condensed Consolidated Financial Statements (Unaudited) There were 554,400 outstanding restricted shares that were anti-dilutive for the three- and nine-month periods ended September 30, 2013, due to the vesting price exceeding the average market price for the periods, which were omitted from the calculation. At September 30, 2013, these restricted shares had performance conditions, which will vest one-third each when the Company’s share price achieves, for 30 consecutive trading days, $8.125, $9.10 and $10.40, respectively. For the three- and nine-month periods ended September 30, 2012, 631,260 and 568,260 outstanding restricted shares, respectively, were anti-dilutive. Note 10 – Preferred Stock In connection with the Citizens South acquisition, the Company issued 20,500 shares of its Senior Non-Cumulative Perpetual Preferred Stock, Series C (the “Series C Preferred Stock”) upon conversion of Citizens South’s preferred stock that previously was issued to the Treasury pursuant to a Securities Purchase Agreement between Citizens South and the Treasury in connection with Citizens South’s participation in the SBLF program. On September 30, 2013, the Company fully redeemed the 20,500 shares of the Series C Preferred Stock and exited the SBLF program. Note 11 - Commitments and Contingencies In the normal course of business, there are various outstanding commitments and contingent liabilities, such as commitments to extend credit, which are not reflected in the accompanying unaudited condensed consolidated financial statements. At September 30, 2013, we had $264.9 million of pre-approved but unused lines of credit, $3.8 million of standby letters of credit and $4.2 million of commercial letters of credit. At December 31, 2012, we had $251.9 million of pre-approved but unused lines of credit, $3.9 million of standby letters of credit and $5.6 million of commercial letters of credit. In management’s opinion, these commitments represent no more than normal lending risk to us and will be funded from normal sources of liquidity. Note 12 - Derivative Financial Instruments and Hedging Activities As of September 30, 2013, the Company maintained two loan swaps accounted for as fair value hedges in accordance with ASC 815. The aggregate original notional amount of these loan swaps was $6.2 million. These derivative instruments are used to protect the Company from interest rate risk caused by changes in the LIBOR curve in relation to certain designated fixed rate loans and are accounted for as fair value hedges. The derivative instruments are used to convert these fixed rate loans to an effective floating rate. If the LIBOR rate is below the stated fixed rate of the loan for a given period, the Company will owe the floating rate payer the notional amount times the difference between LIBOR and the stated fixed rate. If LIBOR is above the stated rate for any given period during the term of the contract, the Company will receive payments based on the notional amount times the difference between LIBOR and the stated fixed rate. These derivative instruments are carried at a fair market value of $(0.3) million and $(0.5) million at September 30, 2013 and December 31, 2012, respectively, and are included in other liabilities. The loans being hedged are also recorded at fair value. These fair value hedges had no indications of ineffectiveness for any of the periods presented. The Company recorded interest expense on these loan swaps of $35 thousand and $0.2 million, respectively, in the three and nine months ended September 30, 2013, and $0.1 million and $0.3 million, respectively, in the three and nine months ended September 30, 2012. 37 PARK STERLING CORPORATION Notes to Condensed Consolidated Financial Statements (Unaudited) The following table presents information on the individual loan swaps at September 30, 2013: Individual Loan Swap Information (Dollars in thousands) Original Notional Amount Current Notional Amount Termination Date Fixed Rate Floating Rate Floating Rate Payer Spread $ 2,555 $ 2,423 10/15/15 % USD-LIBOR-BBA % 3,595 3,260 04/27/17 % USD-LIBOR-BBA % $ 6,150 $ 5,683 Note 13 - Fair Value Measurements The Company is required to disclose the estimated fair value of financial instruments, both assets and liabilities on and off the balance sheet, for which it is practicable to estimate fair value. These fair value estimates are made at each balance sheet date, based on relevant market information and information about the financial instruments. Fair value estimates are intended to represent the price at which an asset could be sold or the price for which a liability could be settled in an orderly transaction between market participants at the measurement date. However, given there is no active market or observable market transactions for many of the Company’s financial instruments, the Company has made estimates of many of these fair values which are subjective in nature, involve uncertainties and matters of significant judgment and therefore cannot be determined with precision. Changes in assumptions could significantly affect the estimated values. The methodologies used for estimating the fair value of financial assets and financial liabilities are discussed below: Cash and Cash Equivalents Cash and cash equivalents, which are comprised of cash and due from banks, interest-bearing balances at banks and Federal funds sold, approximate their fair value. Investment Securities Fair value for investment securities is based on the quoted market price if such information is available. If a quoted market price is not available, fair values are based on quoted market prices of comparable instruments. Nonmarketable Equity Securities Cost is a reasonable estimate of fair value for nonmarketable equity securities because no quoted market prices are available and the securities are not readily marketable. The carrying amount is adjusted for any permanent declines in value. Loans, Net of Allowance and Loans Held for Sale For certain homogenous categories of loans, such as residential mortgages, fair value is estimated using the quoted market prices for securities backed by similar loans, adjusted for differences in loan characteristics. The fair value of other types of loans is estimated by discounting the future cash flows using the current rates at which similar loans would be made to borrowers with similar credit ratings and for the same remaining maturities. Further adjustments are made to reflect current market conditions. There is no discount for liquidity included in the expected cash flow assumptions. FDIC Indemnification Asset The fair value of the FDIC indemnification asset is estimated based on discounted future cash flows using current discount rates. 38 PARK STERLING CORPORATION Notes to Condensed Consolidated Financial Statements (Unaudited) Accrued Interest Receivable The carrying amount is a reasonable estimate of fair value. Deposits The fair value of deposits that have no stated maturities, including demand deposits, savings, money market and NOW accounts, is the amount payable on demand at the reporting date. The fair value of deposits that have stated maturity dates, primarily time deposits, is estimated by discounting expected cash flows using the rates currently offered for instruments of similar remaining maturities. Borrowings The fair values of short-term and long-term borrowings are based on discounting expected cash flows at the interest rate for debt with the same or similar remaining maturities and collateral requirements. Subordinated Debentures The fair value of fixed rate subordinated debentures is estimated using a discounted cash flow calculation that applies the Company’s current borrowing rate. The carrying amounts of variable rate borrowings are reasonable estimates of fair value because they can reprice frequently. Contingent Payable The carrying amount is a reasonable estimate of fair value. Accrued Interest Payable The carrying amount is a reasonable estimate of fair value. Derivative Instruments Derivative instruments, including interest rate swaps and swap fair value hedges, are recorded at fair value on a recurring basis. Fair value measurement is based on discounted cash flow models. All future floating cash flows are projected and both floating and fixed cash flows are discounted to the valuation date. Financial Instruments with Off-Balance Sheet Risk With regard to financial instruments with off-balance sheet risk, it is not practicable to estimate the fair value of future financing commitments. The Company utilizes fair value measurements to record fair value adjustments to certain assets and liabilities and to determine fair value disclosures. Securities available-for-sale and derivative instruments are recorded at fair value on a recurring basis. Additionally, from time to time, the Company may be required to record other assets at fair value on a nonrecurring basis. These nonrecurring fair value adjustments typically involve application of lower of cost or market accounting or write-downs of individual assets. The Company groups assets and liabilities at fair value in three levels, based on the markets in which the assets and liabilities are traded and the reliability of the assumptions used to determine fair value. Level 1 Valuation is based upon quoted prices for identical instruments traded in active markets. Level 2 Valuation is based upon quoted prices for similar instruments in active markets, quoted prices for identical or similar instruments in markets that are not active and model-based valuation techniques for which all significant assumptions are observable in the market. Level 3 Valuation is generated from model-based techniques that use at least one significant assumption not observable in the market. These unobservable assumptions reflect estimates of assumptions that market participants would use in pricing the asset or liability. Valuation techniques may include the use of option pricing models, discounted cash flow models and similar techniques. 39 PARK STERLING CORPORATION Notes to Condensed Consolidated Financial Statements (Unaudited) The carrying amounts and estimated fair values of the Company’s financial instruments, none of which are held for trading purposes, at September 30, 2013 and December 31, 2012 are as follows: Financial Instruments Carrying Amounts and Estimated Fair Values Fair Value Measurements (Dollars in thousands) Carrying Amount Estimated Fair Value Quoted Prices in Active Markets for Identical Assets or Liabilities (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) September 30, 2013: Financial assets: Cash and cash equivalents $ 52,697 $ 52,697 $ 52,697 $ - $ - Investment securities 355,032 355,076 1,839 352,827 410 Nonmarketable equity securities 6,805 6,805 - 6,805 - Loans held for sale 3,070 3,070 - 3,070 - Loans, net of allowance 1,307,690 1,280,248 - 5,973 1,274,275 FDIC indemnification asset 13,959 12,674 - - 12,674 Accrued interest receivable 4,006 4,006 - - 4,006 Financial liabilities: Deposits with no stated maturity 991,322 991,322 - 991,322 - Deposits with stated maturities 564,641 565,085 - 565,085 - Swap fair value hedge 290 290 - 290 - Borrowings 99,634 99,453 - 99,453 - Contingent payable 3,003 3,003 - 3,003 - Accrued interest payable 425 425 - 425 - December 31, 2012: Financial assets: Cash and cash equivalents $ 184,142 $ 184,142 $ 184,142 $ - $ - Investment securities 245,571 245,571 - 245,156 415 Nonmarketable equity securities 7,422 7,422 - 7,422 - Loans held for sale 14,147 14,147 - 14,147 - Loans, net of allowance 1,346,116 1,332,683 - 11,390 1,321,293 FDIC indemnification asset 18,697 18,697 - - 18,697 Accrued interest receivable 3,821 3,821 - 3,821 Financial liabilities: Deposits with no stated maturity 1,002,258 1,002,258 - 1,002,258 - Deposits with stated maturities 629,746 631,289 - 631,289 - Swap fair value hedge 453 453 - 453 - Borrowings 101,716 101,307 - 101,307 - Contingent payable 3,003 3,003 - 3,003 - Accrued interest payable 516 516 - 516 - 40 PARK STERLING CORPORATION Notes to Condensed Consolidated Financial Statements (Unaudited) The following is a description of valuation methodologies used for assets and liabilities recorded at fair value: Investment Securities Investment securities available-for-sale are recorded at fair value on a recurring basis. Investment securities held-to-maturity are valued at quoted market prices or dealer quotes similar to securities available for sale. Fair value measurement is based upon quoted prices, if available. If quoted prices are not available, fair values are measured using independent pricing models or other model-based valuation techniques such as present value of future cash flows, adjusted for the security’s credit rating, prepayment assumptions and other factors such as credit loss assumptions. Level 1 securities include those traded on an active exchange, such as the New York Stock Exchange, U.S. Treasury securities that are traded by dealers or brokers in active over-the-counter markets and money market funds. Level 2 securities include MBS issued by government-sponsored entities or private label entities, municipal bonds and corporate debt securities that are valued using quoted prices for similar instruments in active markets. Securities classified as Level 3 include a corporate debt security in a less liquid market whose value is determined by reference to the going rate of a similar debt security if it were to enter the market at period end. The derived market value requires significant management judgment and is further substantiated by discounted cash flow methodologies. Derivative Instruments Derivative instruments held or issued by the Company for risk management purposes are traded in over-the-counter markets where quoted market prices are not readily available. For those derivatives, the Company uses a third party to measure the fair value on a recurring basis. The Company classifies derivative instruments held or issued for risk management purposes as Level 2. As of September 30, 2013 and December 31, 2012, the Company’s derivative instruments consist of swap fair value hedges. Loans Loans for which it is probable that payment of interest and principal will not be made in accordance with the contractual terms of the loan agreement are considered impaired. Once a loan is identified as individually impaired, management measures it for the estimated impairment. The fair value of impaired loans is estimated using one of several methods, including collateral value, discounted cash flows or a pooled probability of default and loss given default calculation. Those impaired loans not requiring a specific allowance represent loans for which the fair value exceeds the recorded investments in such loans. Impaired loans where a specific allowance is established based on the fair value of collateral require classification in the fair value hierarchy. The Company records such impaired loans as nonrecurring Level 3. The Company recorded the two loans involved in fair value hedges at fair market value on a recurring basis. The Company does not record other loans at fair value on a recurring basis. Loans held for sale Loans held for sale are adjusted to lower of cost or market upon transfer from the loan portfolio to loans held for sale. Subsequently, loans held for sale are carried at the lower of carrying value or fair value. Fair value is based upon independent market prices, appraised values of the collateral, management’s estimation of the value of the collateral or commitments on hand from investors within the secondary market for loans with similar characteristics. The fair value adjustments for loans held for sale are recorded as nonrecurring Level 2. Other real estate owned OREO is adjusted to fair value upon transfer of the loans to OREO. Subsequently, OREO is carried at the lower of carrying value or fair value less costs to sell. Fair value is based upon independent market prices, appraised values of the collateral or management’s estimation of the value of the collateral. When the fair value of the collateral is measured due to further deterioration in the value of the OREO since initial recognition, the Company records the foreclosed asset as nonrecurring Level 3 . 41 PARK STERLING CORPORATION Notes to Condensed Consolidated Financial Statements (Unaudited) Assets and Liabilities Recorded at Fair Value on a Recurring Basis The table below presents, by level, the recorded amount of assets and liabilities at September 30, 2013 and December 31, 2012 measured at fair value on a recurring basis: Fair Value on a Recurring Basis Description Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Assets/Liabilities at Fair Value (Dollars in thousands) September 30, 2013 U.S. Government agencies $ - $ 563 $ - $ 563 Municipal securities - 16,614 - 16,614 Residential agency mortgage-backed securities - 94,660 - 94,660 Commercial mortgage-backed securities - 62,061 - 62,061 All other debt securities - 152,249 410 152,659 All other equity securities 1,839 - - 1,839 Fair value loans - 5,973 - 5,973 Swap fair value hedge - ) - ) December 31, 2012 U.S. Government agencies $ - $ 583 $ - $ 583 Municipal securities - 17,986 - 17,986 Residential agency mortgage-backed securities - 159,113 - 159,113 All other debt securities - 67,474 415 67,889 Fair value loans - 11,390 - 11,390 Swap fair value hedge - ) - ) There were no transfers between valuation levels for any accounts. If different valuation techniques are deemed necessary, the Company would consider those transfers to occur at the end of the period that the accounts are valued. The Company classifies its corporate debt security as a Level 3 asset. A valuation of the corporate debt security is performed using a discounted cash flow method at a rate of 10.25%. Valuation techniques are consistent with techniques used in prior periods. The following are reconciliations of the beginning and ending balances for assets measured at fair value on a recurring basis using significant unobservable inputs (Level 3) during the three and nine months ended September 30, 2013 and 2012. The ending balances for Level 3 assets at September 30, 2013 remained unchanged from December 31, 2012 at $0.4 million. Level 3 Assets Reconciliation Three Months Ended September 30, Nine Months Ended September 30, (dollars in thousands) Corporate debt security: Balance, beginning of period $ 409 $ 408 $ 415 $ 405 (Increase) decrease in unrealized loss 1 4 (5 ) 7 - - Balance, end of period $ 410 $ 412 $ 410 $ 412 42 PARK STERLING CORPORATION Notes to Condensed Consolidated Financial Statements (Unaudited) Assets Recorded at Fair Value on a Nonrecurring Basis The Company may be required, from time to time, to measure certain other financial assets at fair value on a nonrecurring basis in accordance with GAAP. These adjustments to fair value usually result from application of lower of cost or market accounting or impairment charges of individual assets. Processes are in place for overseeing the valuation procedures for Level 3 measurements of OREO and impaired loans. The assets are reviewed on a quarterly basis to determine the accuracy of the observable inputs, generally third party appraisals, auction values, values derived from trade publications and data submitted by the borrower, and the appropriateness of the unobservable inputs, generally discounts due to current market conditions and collection issues. Discounts are based on asset type and valuation source; deviations from the standard are documented. The discounts are periodically reviewed to determine whether they remain appropriate. Consideration is given to current trends in market values for the asset categories and gain and losses on sales of similar assets. Discounts range from 0% to 100% depending on the nature of the assets and source of value. Real estate is valued based on appraisals or evaluations, discounted by 8% at a minimum with higher discounts for property in poor condition or property with characteristics that may make it more difficult to market. Commercial loans secured by receivables or non-real estate collateral are generally valued using the discounted cash flow method. Inputs are determined on a borrower-by-borrower basis. Impaired loans and related write-downs are based on the fair value of the underlying collateral if repayment is expected solely from the collateral or using a pooled probability of default and loss given default calculation. Collateral values are reviewed quarterly and estimated using customized discounting criteria and appraisals. Other real estate owned is based on the lower of the cost or fair value of the underlying collateral less expected selling costs. Collateral values are estimated primarily using appraisals and reflect a market value approach. Fair values are reviewed quarterly and new appraisals are generally obtained annually. The table below presents the carrying value of assets at September 30, 2013 and December 31, 2012 measured at fair value on a nonrecurring basis: Fair Value on a Nonrecurring Basis Description Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Assets/ (Liabilities) at Fair Value (Dollars in thousands) September 30, 2013 OREO $ - $ - $ 6,026 $ 6,026 Impaired loans: Commercial and industrial - - 83 83 CRE - owner-occupied - - 124 124 CRE - investor income producing - - 3,469 3,469 Residential mortgage - - 1,154 1,154 Home equity lines of credit - - 1,591 1,591 Residential construction - - 65 65 Other loans to individuals - - 2 2 December 31, 2012 OREO $ - $ - $ 25,073 $ 25,073 Impaired loans: Commercial and industrial - - 115 115 Residential mortgage - - 962 962 Home equity lines of credit - - 155 155 43 PARK STERLING CORPORATION Notes to Condensed Consolidated Financial Statements (Unaudited) The table below presents the valuation methodology and unobservable inputs for Level 3 assets and liabilities measured at fair value on a nonrecurring basis at September 30, 2013. (dollars in thousands) Fair Value Valuation Methodology Unobservable Inputs Range of Inputs Weighted Average Discount OREO $ 6,026 Appraisals Discount to reflect current market conditions 0% - 55% 17.50% Impaired loans 5,257 Discounted cash flows Percent of total contractual cash flows not expected to be collected 0% - 50% 12.71% 1,038 Probability of default model Discount to reflect probability and loss given default 0% - 100% 19.19% 193 Collateral based measurements Discount to reflect current market conditions and ultimate collectability 0% - 60% 37.73% $ 12,514 In accordance with accounting for foreclosed property, the carrying value of OREO is periodically reviewed and written down to fair value and any loss is included in earnings. During the three months ended September 30, 2013, OREO with a carrying value of $0.7 million was written down by $0.1 million to $0.6 million. During the nine months ended September 30, 2013, OREO with a carrying value of $7.3 million was written down by $1.2 million to $6.1 million. During the three months ended September 30, 2012, OREO with a carrying value of $2.5 million was written down by $0.8 million to $1.7 million. During the nine months ended September 30, 2012, OREO with a carrying value of $8.6 million was written down by $1.8 million to $6.8 million. There were no transfers between valuation levels for any accounts for the three and nine months ended September 30, 2013 and 2012. If different valuation techniques are deemed necessary, we would consider those transfers to occur at the end of the period that the accounts are valued. Note 14 – Shareholders’ Equity Share-Based Plans Pursuant to the Park Sterling Corporation 2010 Long-Term Incentive Plan (the “LTIP”), the Company may grant share-based compensation to employees and non-employee directors in the form of stock options, restricted stock or other stock-based awards. Share-based compensation expense is measured based on the fair value of the award at the date of grant and is charged to earnings on a straight-line basis over the requisite service period, which is currently up to seven years. The fair value of stock options is estimated at the date of grant using a Black-Scholes option-pricing model and related assumptions and expensed over each option’s vesting period. The amortization of share-based compensation reflects estimated forfeitures, adjusted for actual forfeiture experience. The fair value of restricted stock awards subject to share price performance vesting requirements is estimated using a Monte Carlo simulation and related estimated assumptions for volatility and a risk free interest rate. The fair value of restricted stock awards, not subject to share price performance, is estimated at the date of the grant based on the grant date closing stock price. As of September 30, 2013, there were 106,493 shares available for future grant under the LTIP. 44 PARK STERLING CORPORATION Notes to Condensed Consolidated Financial Statements (Unaudited) As a result of the Citizens South merger, the Company assumed the Citizens South Bank 1999 Stock Option Plan (the “1999 Citizens South Plan”), the Citizens South Banking Corporation 2003 Stock Option Plan (the “2003 Citizens South Plan”) and the Citizens South Banking Corporation 2008 Equity Incentive Plan ( the “2008 Citizens South Plan”), each of which has been renamed as a Park Sterling Corporation plan, and the obligations of awards outstanding under the plans at the effective date of the merger. Under the 2008 Citizens South Plan, the Company may grant future non-qualified stock options and stock appreciation rights (“SARs”) to eligible employees and directors of, or service providers to, the Company or the Bank who were not employees or directors of or service providers to the Company or the Bank at the effective time of the merger. At September 30, 2013, there were options to purchase 261,833 shares of Common Stock outstanding and 96,125 shares remaining available for future grants under the 2008 Citizens South Plan. The 1999 Citizens South Plan and the 2003 Citizens South Plan are no longer active plans and no future awards can be granted thereunder. As of September 30, 2013, there were options to purchase 2,190 shares of Common Stock outstanding under the 1999 Citizens South Plan and options to purchase 752,671 shares of Common Stock outstanding under the 2003 Citizens South Plan. The exercise price of each option under these plans is not less than the market price of the Company’s Common Stock on the date of the grant. The exercise price of all options outstanding at September 30, 2013 under these plans ranges from $3.04 to $15.45 and the average exercise price was $7.88. The Company funds the option shares from authorized but unissued shares. The Company does not typically purchase shares to fulfill the obligations of the stock benefit plans. Options granted become exercisable in accordance with the plans’ vesting schedules that are generally three years. In connection with the retirement of certain directors following the Bank’s public offering, vesting of their director options previously awarded in December 2007 was accelerated from December 2010 to August 2010 at their original exercise price of $13.23 per share. All unexercised options expire ten years after the date of the grant. Additional information regarding the Company’s share-based plans is presented in Note 19 – Employee and Director Benefit Plans to the 2012 Audited Financial Statements. Activity in the Company’s share-based plans is summarized in the following table: Outstanding Options Nonvested Restricted Shares Number Outstanding Weighted Average Exercise Price Weighted Average Contractual Term (Years) Intrinsic Value Number Outstanding Weighted Average Grant Date Fair Value Aggregate Intrinsic Value At December 31, 2012 3,119,692 $ 7.84 5.27 $ - 646,260 $ 4.01 $ 3,379,940 Restricted Shares Granted - 151,500 5.61 971,115 Restricted Shares Vested - ) 4.68 134,613 Exercised ) 5.10 - Expired and forfeited ) 8.24 - - ) 4.55 146,533 At September 30, 2013 2,948,037 $ 7.88 4.53 $ 337,538 753,900 $ 4.30 $ 4,832,496 Exercisable at September 30, 2013 2,816,698 $ 7.97 4.39 At September 30, 2013, unrecognized compensation cost related to nonvested stock options of $0.1 million is expected to be recognized over a weighted-average period of 0.36 years. Total compensation expense for stock options was $157 thousand and $323 thousand for the three months ended September 30, 2013 and 2012, respectively, and $801 thousand and $970 thousand for the nine months ended September 30, 2013 and 2012, respectively. 45 PARK STERLING CORPORATION Notes to Condensed Consolidated Financial Statements (Unaudited) At September 30, 2013, unrecognized compensation cost related to nonvested restricted shares of $1.1 million is expected to be recognized over a weighted-average period of 1.09 years. Total compensation expense for restricted shares was $249 thousand and $185 thousand for the three months ended September 30, 2013 and 2012, respectively, and $667 thousand and $529 thousand for the nine months ended September 30, 2013 and 2012, respectively. Note 15 – Subsequent Event Dividend Declaration On October 25, 2013, the Company announced that its Board of Directors has declared a quarterly dividend of $0.02 per common share, payable on November 20, 2013 to all common shareholders of record as of the close of business on November 6, 2013. Cash Flow Hedge On October 21, 2013, the Company entered into a three-year forward starting interest rate swap agreement with a notional amount of $20.0 million. The derivative instrument will be used to protect certain designated variable rate FHLB borrowings from the effects of their repricing in the event of an increasing rate environment for a period of five years commencing three years from now. This swap agreement will be accounted for as a cash flow hedge. Until the three-year forward start date, changes in fair value of the swap will be recorded in other comprehensive income net of tax. After that date, changes in fair value of the swap that are deemed effective will be recorded in other comprehensive income net of tax and changes in fair value for the ineffective portion of the swap will be recorded in interest expense. 46 CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS This report contains, and Park Sterling Corporation (the “Company”) and its management may make, certain statements that constitute “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995. These statements can be identified by the fact that they do not relate strictly to historical or current facts and often use words such as “may,” “plan,” “contemplate,” “anticipate,” “believe,” “intend,” “continue,” “expect,” “project,” “predict,” “estimate,” “could,” “should,” “would,” “will,” “goal,” “target” and similar expressions. These forward-looking statements express management’s current expectations or forecasts of future events, results and conditions, including financial and other estimates and expectations regarding the merger with Citizens South Banking Corporation (“Citizens South”); the general business strategy of engaging in bank mergers, organic growth, branch openings and closings, expansion or addition of product capabilities, expected footprint of the banking franchise and anticipated asset size; anticipated loan growth; changes in loan mix and deposit mix; capital and liquidity levels; net interest income; provision expense, noninterest income and noninterest expenses; credit trends and conditions, including loan losses, allowance for loan loss, charge-offs, delinquency trends and nonperforming asset levels; net interest margin trends and the impact of the acquired portfolio fair value mark; the amount, timing and prices of share repurchases; the initiation of payment of common stock dividends; and other similar matters. These forward-looking statements are not guarantees of future results or performance and by their nature involve certain risks and uncertainties that are based on management’s beliefs and assumptions and on the information available to management at the time that these disclosures were prepared. Actual outcomes and results may differ materially from those expressed in, or implied by, any of these forward-looking statements. You should not place undue reliance on any forward-looking statement and should consider all of the following uncertainties and risks, as well as those more fully discussed in the Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2012 filed with the Securities and Exchange Commission (“SEC”) on March 15, 2013 (the “2012 Form 10-K”) and in any of the Company’s subsequent filings with the SEC: failure to realize synergies and other financial benefits from the Citizens South merger within the expected time frames; increases in expected costs or decreases in expected savings or difficulties related to integration of the merger; inability to identify and successfully negotiate and complete additional combinations with potential merger partners or to successfully integrate such businesses into the Company, including the Company’s ability to adequately estimate or to realize the benefits and cost savings from and limit any unexpected liabilities acquired as a result of any such business combination; failure to effectively redeploy resources from custody business to the core asset management business; the effects of negative or soft economic conditions or a “double-dip” recession, including stress in the commercial real estate markets or delay or failure of recovery in the residential real estate markets; the impact of deterioration of the United States credit standing; changes in consumer and investor confidence and the related impact on financial markets and institutions; changes in interest rates; failure of assumptions underlying the establishment of allowances for loan losses; deterioration in the credit quality of the loan portfolio or in the value of the collateral securing those loans; deterioration in the value of securities held in the investment securities portfolio; the impacts on the Company of a potential increasing rate environment; the potential impacts of any additional government shutdown and further debt ceiling impasse, including the risk of a U.S. credit rating downgrade or default which could cause disruptions in the financial markets, impact interest rates, and cause other potential unforeseen consequences; fluctuations in the market price of the common stock, regulatory, legal and contractual requirements, other uses of capital, the Company’s financial performance, market conditions generally or future actions by the board of directors, in each case impacting repurchases of common stock or declaration of dividends; legal and regulatory developments including changes in the federal risk-based capital rules; increased competition from both banks and nonbanks; changes in accounting standards, rules and interpretations, inaccurate estimates or assumptions in accounting, including acquisition accounting fair market value assumptions and accounting for purchased credit-impaired loans, and the impact on the Company’s financial statements; and management’s ability to effectively manage credit risk, market risk, operational risk, legal risk, and regulatory and compliance risk. Forward-looking statements speak only as of the date they are made, and the Company undertakes no obligation to update any forward-looking statement to reflect the impact of circumstances or events that arise after the date the forward-looking statement was made. 47 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations The purpose of this discussion and analysis is to focus on significant changes in our financial condition as of and results of operations during the three- and nine-month periods ended September 30, 2013. This discussion and analysis highlights and supplements information contained elsewhere in this Quarterly Report on Form 10-Q, particularly the preceding unaudited condensed consolidated financial statements and accompanying notes (the “Unaudited Financial Statements”). Executive Overview Park Sterling Corporation (the “Company”) reported net income available to common shareholders of $10.9 million, or $0.25 per share, for the nine months ended September 30, 2013 compared to $3.0 million, or $0.09 per share, for the nine months ended September 30, 2012. The increase resulted, in part, from sound expense controls, continued improvements in asset quality and continued organic growth coupled with the higher net interest income associated with the merger with Citizens South, which was completed on October 1, 2012. Asset quality continued to improve in the third quarter and remains a point of strength for the Company. Nonperforming loans decreased $3.2 million, or 17.7%, to $14.7 million at September 30, 2013, or 1.11% of total loans, compared to $17.8 million at December 31, 2012, or 1.31% of total loans. Nonperforming assets decreased $13.3 million, or 31.1%, to $29.5 million at September 30, 2013, or 1.52% of total assets, compared to $42.9 million at December 31, 2012, or 2.11% of total assets. Nonperforming assets at September 30, 2013 include $6.2 million of covered other real estate owned (“OREO”) for which the Company expects 80% of losses and associated expenses to be reimbursed under the FDIC loss share agreements. Total assets decreased $92.9 million, or 5%, at September 30, 2013 to $1.94 billion compared to total assets at December 31, 2012 of $2.03 billion. Cash and equivalents decreased $131.4 million, or 71%, to $52.7 million. The majority of the proceeds were redeployed into securities, which increased $108.8 million to $361.8 million from $253.0 million at December 31, 2012. In addition, an additional $20.5 million was used to fully redeem the Company’s Senior Non-Cumulative Perpetual Preferred Stock, Series C (“Series C Preferred Stock”). The Series C Preferred Stock was issued to the U.S. Department of the Treasury (“Treasury”) in October 2012 in connection with the acquisition of Citizens South and resulted from conversion of the Citizens South preferred stock previously issued to the Treasury in connection with Citizens South’s participation in the Small Business Lending Fund (“SBLF”) program. Total deposits decreased $76.0 million, or 5%, to $1.56 billion at September 30, 2013 compared to $1.63 billion at December 31, 2012 due in part to management’s election not to renew certain maturing brokered certificates. Total shareholders’ equity decreased $15.9 million, or 6%, to $259.8 million at September 30, 2013 compared to $275.7 million at December 31, 2012, driven by the redemption of the Company’s $20.5 million of Series C Preferred Stock. The Company's ratio of equity to assets was 13.39% at September 30, 2013 compared to 13.56% at December 31, 2012. The Company’s ratio of tangible common equity to tangible assets increased to 11.78% at September 30, 2013 from 10.97% at December 31, 2012. The Company’s Tier 1 leverage ratio decreased to 11.11% at September 30, 2013 from 11.15% at December 31, 2012. All ratios include a $1.6 million increase in goodwill, related to the Citizens South merger, to adjust for a decrease in the estimated fair market value of deferred tax assets determined in connection with the preparation and filing of the final Citizen’s South tax returns. Tangible common equity and tangible assets, and related ratios, are non-GAAP financial measures. For reconciliations to the most comparable GAAP measure, see “Non-GAAP Financial Measures” below. Business Overview The Company, a North Carolina corporation, was formed in October 2010 to serve as the holding company for Park Sterling Bank (the “Bank”) and is a bank holding company registered with the Board of Governors of the Federal Reserve System (the “Federal Reserve Board”). The Bank was incorporated in September 2006 as a North Carolina-chartered commercial nonmember bank. On January 1, 2011, the Company acquired all of the outstanding common stock of the Bank in exchange for shares of the Company’s Common Stock, on a one-for-one basis, in a statutory share exchange transaction effected under North Carolina law pursuant to which the Company became the bank holding company for the Bank. Prior to January 1, 2011, the Company conducted no operations other than obtaining regulatory approval for the holding company reorganization. 48 Consistent with our growth strategy, during 2011 the Bank opened a full-service branch in Charleston, South Carolina and loan production offices in Raleigh, North Carolina and Greenville, South Carolina, and subsequently opened full-service branches in Greenville and Raleigh in the first quarter of 2012. The Bank currently anticipates that it will open additional branch offices and/or loan production offices in its target markets in the future. As part of our growth strategy, the Company acquired Community Capital Corporation (“Community Capital”) in November 2011. The aggregate merger consideration consisted of 4,024,269 shares of Common Stock and approximately $13.3 million in cash. The final transaction value was approximately $28.8 million based on the $3.85 per share closing price of the Common Stock on October 31, 2011. In addition, in October 2012, the Company acquired Citizens South, the parent company of Citizens South Bank. As a result of the merger of Citizens South into the Company, Citizens South Bank, which operated 20 branches in North Carolina, South Carolina and Georgia, became a wholly-owned subsidiary of the Company and thereafter was merged into the Bank. The aggregate merger consideration consisted of 11,857,226 shares of Common Stock and $24.3 million in cash. The final transaction value was approximately $82.9 million based on the $4.94 per share closing price of the Common Stock on September 28, 2012. In addition, in connection with the merger, the preferred stock previously issued by Citizens South to the Treasury in connection with Citizens South’s participation in the SBLF program was converted into 20,500 shares of a substantially identical newly created series of our preferred stock, the Series C Preferred Stock. On September 30, 2013, the Company redeemed all 20,500 shares of the Series C Preferred Stock, which resulted in the Company’s exit from the SBLF program. Citizens South contributed approximately $929.5 million in total assets, $683.4 million in total loans (including loans held for sale), $30.3 million in goodwill and intangibles, and $828.3 million in total deposits to the Company, after acquisition accounting fair market value adjustments. The Company provides a full array of retail and commercial banking services, including wealth management, through its offices located in North Carolina, South Carolina, and Georgia. Our objective since inception has been to provide the strength and product diversity of a larger bank and the service and relationship attention that characterizes a community bank. Non-GAAP Financial Measures In addition to traditional measures, management uses tangible assets, tangible common equity, adjusted allowance for loan losses to loans, adjusted net charge-offs, adjusted non interest expenses and adjusted net interest margin, and related ratios and per-share measures, each of which is a non-GAAP financial measure. Management uses (i) tangible assets and tangible common equity (which exclude goodwill and other intangibles from equity and assets) and related ratios to evaluate the adequacy of shareholders' equity and to facilitate comparisons with peers; (ii) adjusted allowance for loan losses (which includes acquisition accounting fair market value adjustments related to acquired loans) and adjusted net charge-offs/recoveries (which exclude the impact of acquisition accounting related to PCI loans),and related ratios to evaluate both its asset quality and asset quality trends, and to facilitate comparisons with peers; and (iii) adjusted noninterest expense (which excludes merger-related expenses and gain on sale of securities, as applicable) and adjusted net interest margin (which excludes accelerated net acquisition accounting fair market value adjustments) to evaluate its core earnings and to facilitate comparisons with peers. 49 The following table presents these non-GAAP financial measures and provides a reconciliation of these non-GAAP measures to the most directly comparable GAAP measure reported in the unaudited condensed consolidated financial statements: Reconciliation of Non-GAAP Financial Measures September 30, December 31, (Unaudited) (Unaudited) (dollars in thousands) Tangible common equity to tangible assets Total assets (as reported) $ 1,940,060 $ 2,033,062 Less: intangible assets ) ) Tangible assets $ 1,904,585 $ 1,996,815 Total equity (as reported) $ 259,753 $ 275,702 Less: preferred stock - ) intangible assets ) ) Tangible common equity $ 224,278 $ 218,955 Tangible common equity 224,278 218,955 Divided by: tangible assets 1,904,585 1,996,815 Tangible common equity to tangible assets % % Total equity to total assets % % Adjusted allowance for loan losses Allowance for loan losses (as reported) $ 8,652 $ 10,591 Plus: acquisition accounting FMV adjustments to acquired loans 41,389 53,719 Adjusted allowance for loan losses $ 50,041 $ 64,310 Divided by: total loans (excluding LHFS) 1,316,342 1,356,707 Adjusted allowance for loan losses to total loans % % Allowance for loan losses to total loans % % Three months ended Nine months ended September 30, September 30, September 30, September 30, (Unaudited) (Unaudited) (Unaudited) (Unaudited) (dollars in thousands) Adjusted net interest margin Net interest income (as reported) $ 18,314 $ 9,971 $ 54,721 $ 31,792 Less: accelerated mark accretion ) 17 ) ) Adjusted net interest income 17,785 9,988 53,632 30,063 Divided by: average earning assets 1,747,886 998,669 1,740,912 1,008,300 Multiplied by: annualization factor 3.97 3.98 1.34 1.34 Adjusted net interest margin % Net interest margin % Adjusted net charge-offs (recoveries) (annualized) Net charge-offs (recoveries) (as reported) $ 1,776 $ 231 $ 2,201 $ 1,976 Less: net charge-offs (recoveries) of PCI loans (ASC 310-30) ) - ) - Adjusted net charge-offs (recoveries) 817 231 851 1,976 Divided by: average loans 1,319,026 719,397 1,334,216 731,617 Multiplied by: annualization factor 3.97 3.98 1.34 1.34 Adjusted net charge-offs (recoveries) (annualized) % Net charge-offs (recoveries) (annualized) % Adjusted noninterest expense Noninterest expense (as reported) $ 15,670 $ 12,203 $ 48,375 $ 33,910 Less: merger-related expenses ) Adjusted noninterest expense $ 15,503 $ 10,839 $ 46,550 $ 31,182 Recent Accounting Pronouncements See Note 2 to the Unaudited Financial Statements for a description of recent accounting pronouncements including the respective expected dates of adoption and effects on results of operations and financial condition. 50 Critical Accounting Policies and Estimates In the preparation of our financial statements, we have adopted various accounting policies that govern the application of accounting principles generally accepted in the United States (“GAAP”) and in accordance with general practices within the banking industry. Our significant accounting policies are described in Note 2 – Summary of Significant Accounting Policies to the Company’s audited consolidated financial statements and accompanying notes (the “2012 Audited Financial Statements”) included in the 2012 Form 10-K. While all of these policies are important to understanding our financial statements, certain accounting policies described below involve significant judgment and assumptions by management that have a material impact on the carrying value of certain assets and liabilities. We consider these accounting policies to be critical accounting policies. The judgment and assumptions we use are based on historical experience and other factors, which we believe to be reasonable under the circumstances. Because of the nature of the judgment and assumptions we make, actual results could differ from these judgments and assumptions that could have a material impact on the carrying values of our assets and liabilities and our results of operations. Purchased Credit-Impaired Loans. Loans purchased with evidence of credit deterioration since origination and for which it is probable that all contractually required payments will not be collected are considered credit impaired. Evidence of credit quality deterioration as of the purchase date may include statistics such as internal risk grade, past due and nonaccrual status, recent borrower credit scores and recent loan-to-value (“LTV”) percentages. PCI loans are initially measured at fair value, which includes estimated future credit losses expected to be incurred over the life of the loan. Accordingly, the associated allowance for credit losses related to these loans is not carried over at the acquisition date. We estimated the cash flows expected to be collected at acquisition using specific credit review of certain loans, quantitative credit risk, interest rate risk and prepayment risk models, and qualitative economic and environmental assessments, each of which incorporated our best estimate of current key relevant factors, such as property values, default rates, loss severity and prepayment speeds. Under the accounting guidance for PCI loans, the excess of cash flows expected to be collected over the estimated fair value is referred to as the accretable yield and is recognized in interest income over the remaining life of the loan, or pool of loans, in situations where there is a reasonable expectation about the timing and amount of cash flows to be collected. The difference between the contractually required payments and the cash flows expected to be collected at acquisition, considering the impact of prepayments, is referred to as the nonaccretable difference and is available to absorb future charge-offs. In addition, subsequent to acquisition, we periodically evaluate our estimate of cash flows expected to be collected. These evaluations, performed quarterly, require the continued usage of key assumptions and estimates, similar to the initial estimate of fair value. In the current economic environment, estimates of cash flows for PCI loans require significant judgment given the impact of home price and property value changes, changing loss severities, prepayment speeds and other relevant factors. Decreases in the expected cash flows will generally result in a charge to the provision for credit losses resulting in an increase in the allowance for loan losses. Significant increases in the expected cash flows will generally result in an increase in interest income over the remaining life of the loan, or pool of loans. In pools where impairment has already been recognized, an increase in cash flows will result in a reversal of prior impairment. Disposals of loans, which may include sales of loans to third parties, receipt of payments in full or part from the borrower or foreclosure of the collateral, result in removal of the loan from the PCI loan portfolio at its carrying amount. PCI loans currently represent loans acquired from Community Capital and Citizens South that were deemed credit impaired. PCI loans that were classified as nonperforming loans by Community Capital or Citizens South are no longer classified as nonperforming so long as, at acquisition and quarterly re-estimation periods, we believe we will fully collect the new carrying value of these loans. It is important to note that judgment regarding the timing and amount of cash flows to be collected is required to classify PCI loans as performing, even if the loan is contractually past due. Allowance for Loan Losses. The allowance for loan losses is based upon management's ongoing evaluation of the loan portfolio and reflects an amount considered by management to be its best estimate of known and inherent losses in the portfolio as of the balance sheet date. The determination of the allowance for loan losses involves a high degree of judgment and complexity. In making the evaluation of the adequacy of the allowance for loan losses, management considers current economic and market conditions, independent loan reviews performed periodically by third parties, portfolio trends and concentrations, delinquency information, management's internal review of the loan portfolio, internal historical loss rates and other relevant factors. While management uses the best information available to make evaluations, future adjustments to the allowance may be necessary if conditions differ substantially from the assumptions used in making the evaluations. In addition, regulatory examiners may require us to recognize changes to the allowance for loan losses based on their judgments about information available to them at the time of their examination. Although provisions have been established by loan segments based upon management's assessment of their differing inherent loss characteristics, the entire allowance for losses on loans, other than the portions related to PCI loans and specific reserves on impaired loans, is available to absorb further loan losses in any segment. Additional information regarding our policies and methodology used to estimate the allowance for possible loan losses is presented in Note 5 – Loans and Allowance for Loan Losses to the 2012 Audited Financial Statements, and Note 5 – Loans and Allowance for Loan Losses to the Unaudited Financial Statements included in this Form 10-Q. 51 Income Taxes. Income taxes are provided based on the asset-liability method of accounting, which includes the recognition of deferred tax assets (“DTAs”) and liabilities for the temporary differences between carrying amounts and tax bases of assets and liabilities, computed using enacted tax rates. In general, we record a DTA when the event giving rise to the tax benefit has been recognized in the consolidated financial statements. As of September 30, 2013 and December 31, 2012, we had a net DTA in the amount of approximately $38.5 million and $41.0 million, respectively. We evaluate the carrying amount of our DTA quarterly in accordance with the guidance provided in the Financial Accounting Standards Board (“FASB”) ASC Topic 740 (“ASC 740”), in particular, applying the criteria set forth therein to determine whether it is more likely than not (i.e., a likelihood of more than 50%) that some portion, or all, of the DTA will not be realized within its life cycle, based on the weight of available evidence. In most cases, the realization of the DTA is dependent upon the Company generating a sufficient level of taxable income in future periods, which can be difficult to predict. If our forecast of taxable income within the carry forward periods available under applicable law is not sufficient to cover the amount of net deferred tax assets, such assets may be impaired. Based on the weight of available evidence, including the continued improvement in earnings, we have determined that it is more likely than not that we will be able to fully realize the existing DTA. Accordingly, we consider it appropriate not to establish a DTA valuation allowance at either September 30, 2013 or December 31, 2012. Additional information regarding our income taxes, including the methodology used to determine the need for a valuation allowance for the existing DTA, if any, is presented in Note 8 —Income Taxes to the Unaudited Financial Statements. Financial Condition at September 30, 2013 and December 31, 2012 Total assets decreased $93.0 million, or 4.6% to $1.94 billion at September 30, 2013 from total assets of $2.03 billion at December 31, 2012. During the nine months ended September 30, 2013, cash, interest-earning balances and Federal funds sold decreased $131.4 million, or 71.4%. Loans, excluding loans held for sale, decreased $38.4 million, or 2.85%, and non-marketable equity securities decreased $0.6 million, or 8.3%. Contraction in mortgage banking activities resulted in a decrease in loans held for sale of $11.1 million, or 78.3% to $3.1 million at September 30, 2013, from $14.2 million at December 31, 2012. These decreases resulted in the redeployment of funds into the securities portfolio and to reduce higher-priced deposits. Investment securities available-for-sale increased $82.8 million, or 33.7%, and the Company also invested in securities held-to-maturity during the third quarter, for a total balance of $26.6 million at September 30, 2013. Additionally, the Company utilized $20.5 million in available funds to fully redeem the Series C Preferred Stock. Total liabilities decreased $77 million to $1.7 billion at September 30, 2013 compared to $1.8 billion at December 31, 2012. Total deposits decreased $76.1 million, or 4.7%, and total borrowings decreased $2.1 million, or 2.0%, during the first nine months of 2013. Total borrowings included $6.9 million in Tier 2-eligible subordinated debt at September 30, 2013 and December 31, 2012, and $15.0 million and $14.7 million of Tier 1-eligible subordinated debt (after acquisition accounting fair market value adjustments) at September 30, 2013 and December 31, 2012, respectively. Total shareholders’ equity decreased $15.9 million, or 5.8%, to $259.8 million at September 30, 2013 from December 31, 2012. This decrease was primarily the result of the redemption of the $20.5 million of Series C Preferred Stock, in addition to a $7.2 million decrease in accumulated other comprehensive income from unrealized securities losses and $353 thousand of preferred stock dividends. The Company also initiated a quarterly cash dividend during the third quarter, resulting in $0.9 million in common dividends being paid during the quarter. These decreases were offset by net income before preferred dividends for the nine months ended September 30, 2013 of $11.3 million, $1.5 million of net share-based compensation expense, and $0.3 million in proceeds from the exercise of stock options. 52 The following table presents selected ratios for the Company for the nine months ended September 30, 2013 and 2012 and for the year ended December 31, 2012: Selected Ratios Nine months ended Twelve months September 30, ended (annualized) December 31, Return on Average Assets 0.74% 0.36% 0.32% Return on Average Equity 5.21% 2.08% 1.99% Period End Equity to Total Assets 13.39% 17.64% 13.56% Tangible Common Equity to Tangible Assets* 11.78% 17.31% 11.99% * Non-GAAP financial measure. See "Reconciliation of Non-GAAP Financial Measures" Investments and Other Interest-earning Assets Investment securities increased $109.5 million, or 34.2%, to $355.0 million at September 30, 2013, from $245.6 million at December 31, 2012. Included in investment securities totals at September 30, 2013 is $328.4 million in investment securities available-for-sale and $26.6 million in investment securities held-to-maturity. Purchases of investment securities available-for-sale were $154.5 million for the nine months ended September 30, 2013. Proceeds from the sales, calls, and maturities of investment securities available-for-sale totaled $60.8 million for the nine months ended September 30, 2013. Purchases of investment securities held-to-maturity were $27.3 million for the nine months ended September 30, 2013, and proceeds from maturities of investment securities held-to-maturity were $0.2 million. Our investment portfolio consists of U.S. government agency securities, small business administration pools, residential agency and commercial mortgage-backed securities, collateralized agency mortgage-backed securities, municipal securities and other debt instruments. At September 30, 2013, our investment portfolio had a net unrealized loss of $6.4 million compared to a $5.1 million net unrealized gain at December 31, 2012 due to movements in market rates. There were no securities with an unrealized loss deemed to be other than temporary at September 30, 2013 or December 31, 2012. Nonmarketable equity securities totaled $6.8 million at September 30, 2013 compared to $7.4 million at December 31, 2012. At September 30, 2013, we had $0.7 million in federal funds sold, $40.2 million in deposits with the Federal Reserve Bank and $0.05 million in interest-bearing deposits with other FDIC-insured financial institutions. This compares with $46.0 in federal funds sold, $89.7 million in deposits with the Federal Reserve Bank and $11.7 million in interest-bearing deposits at other FDIC-insured financial institutions at December 31, 2012. 53 Loans We consider asset quality to be of primary importance, and employ seasoned credit professionals and documented processes to ensure effective oversight of credit approvals and asset quality monitoring. Our internal loan policy is reviewed by our board of directors’ Loan and Risk Committee on an annual basis and our underwriting guidelines are reviewed and updated on a periodic basis. A formal loan review process is maintained both to ensure adherence to lending policies and to ensure accurate loan grading and is reviewed by our board of directors at least annually. Since inception, we have promoted the separation of loan underwriting from the loan production staff through our credit department. Currently, credit administration analysts are responsible for underwriting and assigning proper risk grades for all loans with an individual, or relationship, exposure in excess of $500 thousand. Underwriting is completed on standardized forms including a loan approval form and separate credit memorandum. The credit memorandum includes a summary of the loan's structure and a detailed analysis of loan purpose, borrower strength (including individual and global cash flow worksheets), repayment sources and, when applicable, collateral positions and guarantor strength. The credit memorandum further identifies exceptions to policy and/or regulatory limits, total exposure, internal risk grades and other relevant credit information. Loans are approved or denied by varying levels of signature authority based on total customer relationship exposure, with a minimum requirement, generally,of at least two authorized signatures. A management-level loan committee is responsible for approving all credits in excess of the chief credit officer’s lending authority, which was increased in March 2013 from $1 million to $3 million. Our loan underwriting policy contains LTV limits that are at or below levels required under regulatory guidance, when such guidance is available, including limitations for non-real estate collateral, such as accounts receivable, inventory and marketable securities. When applicable, we compare LTV with loan-to-cost guidelines and based on loan type and other factors, may limit loan amounts to the lower of the two ratios. We also consider FICO scores and strive to uphold a high standard when extending loans to individuals. LTV limits have been selectively reduced in response to the recent economic cycle. In particular, loans collateralized with 1-4 family properties have seen a reduction in their maximum LTV. We have not underwritten any subprime, hybrid, no-documentation or low-documentation products. All residential acquisition, construction and development (“AC&D”) loans, whether related to commercial or consumer borrowers, are subject to policies, guidelines and procedures specifically designed to properly identify, monitor and mitigate the risk associated with these loans. Loan officers receive and review a cost budget from the borrower at the time an AC&D loan is originated. Loan draws are monitored against the budgeted line items during the development period in order to identify potential cost overruns. Individual draw requests are verified through review of supporting invoices as well as site inspections performed by an external inspector. Additional periodic site inspections are performed by loan officers at times that do not coincide with draw requests in order to keep abreast of ongoing project conditions. Our exposure to AC&D loans has declined significantly since inception of the Bank and current loan origination is focused on 1 – 4 family residential construction for retail customers, 1 – 4 family residential home construction to selected well-qualified builders as well as owner-occupied commercial build-to-suit properties. Concentrations as a percent of capital are reported to the board of directors on a quarterly basis. Market conditions for AC&D loans continued to improve due to increasing new home sales in our primary markets. As of September 30, 2013, approximately 5% of our AC&D loan portfolio, commercial and consumer, falls under the watch list. Our second mortgage exposure is primarily attributable to our home equity lines of credit portfolio, which totaled approximately $146 million as of September 30, 2013, of which approximately 65% is secured by second mortgages and approximately 35% is secured by first mortgages. All loans are assigned an internal risk grade and are reviewed continuously for payment performance and updated through annual portfolio reviews. Loans on the Bank’s watch list are monitored through quarterly watch meetings and monthly impairment meetings. Classified loans are generally managed by a dedicated special asset team who is experienced in various loan rehabilitation and work out practices. Special asset loans are generally managed with a least-loss strategy. At September 30, 2013, total loans, net of deferred fees and costs, decreased $40.4 million compared to December 31, 2012. This decline was driven by a $49.5 million decline in acquired PCI loans partially offset by a $9.5 million increase in the non-acquired loan portfolio. The composition of the portfolio remained unchanged from December 31, 2012 with commercial loans representing 70% of the total loan portfolio and consumer loans representing 30% of the total loan portfolio at September 30, 2013. 54 Asset Quality and Allowance for Loan Losses Our Allowance for Loan Losses Committee (the “Allowance Committee”) is responsible for overseeing our allowance and works with our chief executive officer, senior financial officers, senior risk management officers and the Audit Committee of the board of directors in developing and achieving our allowance methodology and practices. The Company’s allowance for loan loss methodology includes four components – specific reserves, quantitative reserves, qualitative reserves and qualitative reserves on PCI loans. Since the fourth quarter of 2011, we have introduced certain enhancements to our allowance methodology that, in management’s opinion, provide a better estimate and an allowance for loan losses which better reflects the inherent loss within each loan product. Quantitatively, since the fourth quarter of 2011, we have shifted from historical loss experience of peers to our own actual loss experience and have segregated our loans by product. In the third quarter of 2013, we further segregated the AC&D portfolio by collateral type. These enhancements strengthen the granularity of the allowance methodology and better align with our present origination activities, which are focused on construction rather than development activities. Additionally, we regularly review the look back periods being used for each of our loan products to continue to present an estimated risk and loss consistent with expectations. Qualitatively, during the second quarter of 2012, we eliminated the use of traditional risk grade factors as a singleforward-looking qualitative indicator and instead focus directly on five specific environmental factors. These five factors include portfolio trends, portfolio concentrations, economic and market conditions, changes in lending practices and other factors. During the third quarter of 2013, we applied the qualitative other factors against CRE-investor income producing loans and residential mortgage loans to adjust for inherent risks that, in our judgment, are not adequately reflected in historical loss rates. The changes and refinements discussed above, in aggregate, did not have a material impact on the estimated allowance at September 30. 2013. The further segregation of the AC&D portfolio, as noted above, resulted in a decrease of approximately $1.2 million from June 30, 2013 and $1.8 million from December 31, 2012. Offsetting this decrease were quantitative increases in the other loan portfolios as a result of extending look back periods which are now contain sufficient build up in loss history. These increases were approximately $800 thousand from June 30, 2013 and $1.6 million from December 31, 2012. The growth in the loan portfolio coupled with the other qualitative factors referenced above resulted in an increase in the qualitative factor of $530 thousandfrom June 30, 2013 and $313 thousand from December 31, 2012. These changes, in our judgment, produce a non-PCI allowance for loan losses that best reflects the estimate of inherent losses in the loan portfolio at September 30, 2013. Additional information about the four components and our policies and methodology used to estimate the allowance for loan losses are presented in Note 5 – Loans and Allowance for Loan Losses to the Unaudited Financial Statements. 55 The following table provides a breakdown of the components of our allowance for loan losses by loan segment and their contribution to the allowance at September 30, 2013: Specific Reserve Quantitative Reserve Qualitative Reserve PCI Reserve $ % of Total Allowance $ % of Total Allowance $ % of Total Allowance $ % of Total Allowance (dollars in thousands) Commercial: Commercial and industrial $ 16 % $ 1,343 % $ 183 % $ - % CRE - owner-occupied 24 % 301 % 64 % - % CRE - investor income producing 202 % 898 % 362 % - % AC&D - % 2,264 % 338 % - % Other commercial - % 5 % 1 % - % Consumer: % Residential mortgage 182 % 80 % 196 % 6 % Home equity lines of credit 509 % 851 % 256 % - % Residential construction 13 % 404 % 59 % - % Other loans to individuals - % 84 % 11 % - % $ 946 % $ 6,230 % $ 1,470 % $ 6 % The allowance for loan losses is increased by provisions charged to operations and reduced by loans charged off, net of recoveries. The ratio of the allowance for loan losses to total loans was 0.65% and 0.78% at September 30, 2013 and December 31, 2012, respectively. The decrease from December is the result of the reversal of PCI impairment for the nine months ended September 30, 2013 and a reduction in the quantitative and qualitative components of the allowance based on management’s assessment of the inherent loss in the portfolio. The ratio of the adjusted allowance for loan losses to total loans, which includes the remaining acquisition accounting fair market value adjustments for acquired loans, was 3.80% at September 30, 2013 and 4.74% at December 31, 2012. In accordance with GAAP, loans acquired from both Community Capital and Citizens South were adjusted to reflect estimated fair market value at consummation and the associated allowance for loan losses was eliminated. Adjusted allowance for loan losses to loans is a non-GAAP financial measure. For a reconciliation to the most comparable GAAP measure, see “Non-GAAP Financial Measures” above. While management believes that it uses the best information available to determine the allowance for loan losses, and that its allowance for loan losses is maintained at a level appropriate in light of the risk inherent in our loan portfolio based on an assessment of various factors affecting the loan portfolio, unforeseen market conditions could result in adjustments to the allowance for loan losses, and net income could be significantly affected, if circumstances differ substantially from the assumptions used in making the final determination. The allowance for loan losses to total loans may increase if our loan portfolio deteriorates due to economic conditions or other factors. We evaluate and estimate off-balance sheet credit exposure at the same time we estimate credit losses for loans by a similar process, including an estimate of commitment usage levels. These estimated credit losses are not recorded as part of the allowance for loan losses, but are recorded to a separate liability account by a charge to income, if material. Loan commitments, unused lines of credit and standby letters of credit make up the off-balance sheet items reviewed for potential credit losses. At both September 30, 2013 and December 31, 2012, $125 thousand was recorded as an other liability for off-balance sheet credit exposure. Nonperforming Assets Nonperforming assets, which consist of nonaccrual loans, accruing TDRs, accruing loans for which payments are 90 days or more past due, nonaccrual loans held for sale and OREO, totaled $29.5 million at September 30, 2013 compared to $42.9 million at December 31, 2012. OREO, in particular, declined $10.2 million as a result of successful dispositions. Nonperforming loans, which consist of nonaccrual loans, accruing TDRs and accruing loans for which payments are 90 days or more past due, decreased $3.2 million, or 18%, to $14.7 million, or 1.11% of total loans and OREO at September 30, 2013, compared to $17.8 million, or 1.31% of total loans and OREO at December 31, 2012. 56 It is our general policy to place a loan on nonaccrual status when it is over 90 days past due and there is reasonable doubt that all principal and interest will be collected. Nonaccrual loans decreased $3.6 million, or 35%, in the first nine months of 2013 from $10.4 million at December 31, 2012. Nonaccrual TDRs are included in the nonaccrual loan amounts noted. At September 30, 2013, nonaccrual TDR loans were $71 thousand and had no recorded allowance. At December 31, 2012, nonaccrual TDR loans were $2.8 million and had no recorded allowance. Accruing TDRs totaled $7.5 million and $7.4 million at September 30, 2013 and December 31, 2012, respectively. We grade loans with an internal risk grade scale of 10 through 90, with grades 10 through 50 representing “pass” loans, grade 60 representing “special mention” and grades 70 and higher representing “classified” credit grades, respectively. Loans are reviewed on a regular basis internally, and at least annually by an external loan review group, to ensure loans are graded appropriately. Credits are reviewed for past due trends, declining cash flows, significant decline in collateral value, weakened guarantor financial strength, management concerns, market conditions and other factors that could jeopardize the repayment performance of the loan. Documentation deficiencies including collateral perfection and outdated or inadequate financial information are also considered in grading loans. All loans graded 60 or worse are included on our list of “watch loans,” which represent potential problem loans, and are updated and reported to both management and the Loan and Risk Committee of the board of directors quarterly. Additionally, the watch list committee may review other loans with more favorable ratings if there are concerns that the loan may become a problem. Impairment analyses are performed on all loans graded “substandard” (risk grade of 70 or worse) and generally greater than $150thousand as well asselected other loans as deemed appropriate. At September 30, 2013, we maintained watch loans totaling $33.3 million compared to $44.4 million at December 31, 2012. Approximately $9.3 million and $9.0 million of the watch loans at September 30, 2013 and December 31, 2012, respectively, were acquired loans. The future level of watch loans cannot be predicted, but rather will be determined by several factors, including overall economic conditions in the markets served. At September 30, 2013, OREO totaled $14.9 million, all of which is recorded at values based on our most recent appraisals. Included in that total is $6.2 million of OREO covered under FDIC loss share agreements assumed by the Bank in connection with the Citizens South merger. At December 31, 2012, OREO totaled $25.1 million, all of which is recorded at values based on our most recent appraisals. Included in that total is $6.6 million of OREO covered under the FDIC loss share agreements. Deposits and Other Borrowings We offer a broad range of deposit instruments, including personal and business checking accounts, individual retirement accounts, business and personal money market accounts and certificates of deposit at competitive interest rates. Deposit account terms vary according to the minimum balance required, the time periods the funds must remain on deposit and the interest rate, among other factors. We regularly evaluate the internal cost of funds, survey rates offered by competing institutions, review cash flow requirements for lending and liquidity and execute rate changes when deemed appropriate. Total deposits at September 30, 2013 were $1.56 billion, representing a decrease of $76.0 million, or 4.7%, from December 31, 2012. Noninterest bearing demand deposits increased $18.6 million, or 7.6%, and represented 17% of total deposits at September 30, 2013. Money market, NOW and savings deposits decreased $28.9 million, or 3.8%, primarily as a result of a decrease in rates paid to depositors during the first nine months of 2013. Non-brokered time deposits decreased $50.6 million, or 9.8%. Finally, brokered deposits decreased $14.5 million, or 13.0%, due to management’s decision to keep rates unchanged, and as management elected not to renew certain maturing certificates. 57 The following is a summary of deposits at September 30, 2013 and December 31, 2012: September 30, December 31, (dollars in thousands) Noninterest bearing demand deposits $ 262,114 $ 243,495 Interest-bearing demand deposits 294,180 323,037 Money market deposits 385,898 388,809 Savings 49,130 46,917 Brokered deposits 96,585 111,049 Time deposits 468,056 518,697 Total deposits $ 1,555,963 $ 1,632,004 Total borrowings decreased $2.1 million, or 2.0%, to $99.6 million at September 30, 2013 compared to $101.7 million at December 31, 2012. Total borrowings at December 31, 2012 included $15.0 million of short-term FHLB advances used for year-end liquidity needs. These borrowings were repaid in January 2013. Borrowings at September 30, 2013 include $15.0 million (after acquisition accounting fair market value adjustments) of Tier 1-eligible subordinated debt and $6.9 million of Tier 2-eligible subordinated debt. Results of Operations The following table summarizes components of net income and the changes in those components for the three and nine months ended September 30, 2013 and 2012: Condensed Consolidated Statements of Income Three Months Ended September 30, Nine Months Ended September 30, Change Change (Unaudited) $ % (Unaudited) $ % (Dollars in thousands) (Dollars in thousands) Gross interest income $ 19,736 $ 11,431 $ 8,305 % $ 59,203 $ 36,471 $ 22,732 % Gross interest expense 1,422 1,460 ) -2.6 % 4,482 4,679 ) -4.2 % Net interest income 18,314 9,971 8,343 % 54,721 31,792 22,929 % Provision for loan losses ) 7 ) -6085.7 % ) 1,029 ) -103.4 % Noninterest income 3,257 3,318 ) -1.8 % 10,683 7,703 2,980 % Noninterest expense 15,670 12,203 3,467 % 48,375 33,910 14,465 % Net income before taxes 6,320 1,079 5,241 % 17,064 4,556 12,508 % Income tax expense 2,106 459 1,647 % 5,798 1,535 4,263 % Net income 4,214 620 3,594 % 11,266 3,021 8,245 % Preferred dividends - - - % 353 - 353 % Net income to common shareholders $ 4,214 $ 620 $ 3,594 % $ 10,913 $ 3,021 $ 7,892 % Net Income to common shareholders. Net income to common shareholders for the three months ended September 30, 2013 was $4.2 million compared to $0.6 million for the same period in 2012. Net income available to common shareholders for the nine months ended September 30, 2013, was $10.9 million compared to $3.0 million for the same period in 2012. The increases in net income in both the three and nine month periods were the result of increased earning assets associated with the merger with Citizens South, combined with continued organic growth, accelerated accretion of income associated with the acquired loan portfolio and reduced provision expenses. Annualized return on average assets improved during the nine-month period ended September 30, 2013 to 0.74% from 0.36% for the same period in 2012. Annualized return on average equity also improved from 2.08% for the nine-month period ended September 30, 2012, to 5.21% for the same period in 2013. 58 Net Interest Income. Our largest source of earnings is net interest income, which is the difference between interest income on interest-earning assets and interest paid on deposits and other interest-bearing liabilities. The primary factors that affect net interest income are changes in volume and yields of earning assets and interest-bearing liabilities, which are affected, in part, by management's responses to changes in interest rates through asset/liability management. Net interest income increased to $18.3 million for the three-month period ended September 30, 2013 from $10.0 million for the same period in 2012. During the nine-month period ended September 30, 2013, net interest income was $54.7 million as compared to $31.8 million in 2012, an increase of $22.9 million, or 72.1%. These increases are driven by the merger with Citizens South on October 1, 2012. Net interest income for the three-month and nine-month periods ended September 30, 2013 also includes $0.5 million and $1.1 million, respectively, of accelerated accretion from credit and interest rate marks associated with acquisition accounting adjustments for purchased performing loans, as accounted for under the contractual cash flow method of accounting. The three-month and nine-month periods ended September 30, 2012 include $0.3 million and $1.7 million, respectively, of accelerated accretion. This accelerated accretion, which was not anticipated at the time of the acquisition, resulted from a combination of (i) borrowers repaying loans faster than required by their contractual terms; and (ii) customer driven restructuring related to loan rates and/or terms which effectively result in a new loan under the contractual cash flow method of accounting. In both instances, the remaining acquisition accounting fair value marks associated with the loan are fully accreted into interest income. Our net interest margin increased to 4.16% in the three-month period ended September 30, 2013, from 3.97% in the corresponding period in 2012. The increase in net interest margin reflects the inclusion of the Citizens South loan portfolio, increased accelerated accretion from credit and interest rate marks associated with acquisition accounting adjustments and reduced funding costs due, primarily, to lower pricing on interest bearing deposits. Our net interest margin decreased 4.20% in the nine-month period ended September 30, 2013 from 4.21% in the corresponding period in 2012. This decrease in net interest margin reflects the decreased accelerated accretion from credit and interest rate marks associated with acquisition accounting adjustments. Our adjusted net interest margin, which excludes the accelerated accretion discussed above, for the three-month periods ended September 30, 2013 and 2012 was 4.04% and 3.98%, respectively. For the nine-month periods ended September 30, 2013 and 2012, our adjusted net interest margin was 4.12% and 3.98%, respectively. Adjusted net interest margin is a non-GAAP financial measure. For a reconciliation to the most comparable GAAP measure, see “Non-GAAP Financial Measures” above. Total average interest-earning assets increased by $749.2 million, or 75%, to $1.7 billion for the three months ended September 30, 2013 from $1.0 billion for the same period in the previous year. Total average interest-earning assets increased by $732.6 million, or 73%, to $1.7 billion for the nine months ended September 30, 2013 from $1.0 billion for the same period in the previous year. This increase was driven primarily by the addition of Citizens South assets following the merger on October 1, 2012. Average balances of total interest-bearing liabilities increased in the three-month period ended September 30, 2013, with average total interest-bearing deposit balances increasing by $664.7 million, or 90%, to $1.4 billion from $738.2 million for the same period in 2012. Average brokered deposits for the three months ended September 30, 2013 decreased by $38.9 million from the corresponding period in 2012. Average interest-bearing liabilities increased $657.8 million, or 87%, in the first nine months of 2013 from $758.6 million for the same period in 2012 to $1.4 billion. Average brokered deposits for the nine months ended September 30, 2013 decreased by $40.7 million from the corresponding period in 2012. The increases in interest-bearing deposits are a result of the acquisition of Citizens South; the decreases in brokered deposits is a function of management electing not to renew maturing certificates in an effort to reduce reliance on brokered deposits. 59 The following tables summarize net interest income and average yields and rates paid for the periods indicated: Average Balance Sheets and Net Interest Analysis For the Three Months Ended September 30, Average Income/ Yield/ Average Income/ Yield/ Balance Expense Rate Balance Expense Rate (dollars in thousands) Assets Interest-earning assets: Loans, including fees (1)(2) $ 1,319,026 $ 17,970 % $ 719,397 $ 10,346 % Federal funds sold 532 - % 26,374 16 % Taxable investment securities 327,224 1,494 % 202,152 826 % Tax-exempt investment securities 16,592 187 % 17,774 187 % Nonmarketable equity securities 5,918 37 % 5,025 22 % Interest on deposits at banks 78,594 48 % 27,947 34 % Total interest-earning assets 1,747,886 19,736 % 998,669 11,431 % Allowance for loan losses ) ) Cash and due from banks 12,730 17,902 Premises and equipment 56,842 24,986 Other assets 160,741 80,951 Total assets $ 1,967,904 $ 1,112,922 Liabilities and shareholders' equity Interest-bearing liabilities: Interest-bearing demand $ 287,096 $ 59 % $ 83,813 $ 61 % Savings and money market 463,309 340 % 249,760 278 % Time deposits - core 477,004 253 % 199,843 301 % Time deposits - brokered 97,086 202 % 135,950 331 % Total interest-bearing deposits 1,324,495 854 % 669,366 971 % Federal Home Loan Bank advances 55,217 137 % 55,000 149 % Other borrowings 23,257 431 % 13,883 340 % Total borrowed funds 78,474 568 % 68,883 489 % Total interest-bearing liabilities 1,402,969 1,422 % 738,249 1,460 % Net interest rate spread 18,314 % 9,971 % Noninterest-bearing demand deposits 261,494 165,050 Other liabilities 24,304 13,610 Shareholders' equity 279,137 196,013 Total liabilities and shareholders' equity $ 1,967,904 $ 1,112,922 Net interest margin % % (1) Average loan balances include nonaccrual loans. (2) Interest income and yields include accretion from acquisition accounting adjustments associated with acquired loans. 60 Average Balance Sheets and Net Interest Analysis For the Nine Months Ended September 30, Average Income/ Yield/ Average Income/ Yield/ Balance Expense Rate Balance Expense Rate (dollars in thousands) Assets Interest-earning assets: Loans, including fees (1)(2) $ 1,334,216 $ 54,916 % $ 731,617 $ 32,873 % Federal funds sold 19,481 24 % 21,992 38 % Taxable investment securities 285,933 3,429 % 207,305 2,814 % Tax-exempt investment securities 17,353 571 % 17,764 559 % Nonmarketable equity securities 6,154 109 % 6,733 114 % Other interest-earning assets 77,775 154 % 22,889 73 % Total interest-earning assets 1,740,912 59,203 % 1,008,300 36,471 % Allowance for loan losses ) ) Cash and due from banks 18,990 16,349 Premises and equipment 57,172 24,656 Other assets 165,363 83,820 Total assets $ 1,971,193 $ 1,123,607 Liabilities and shareholders' equity Interest-bearing liabilities: Interest-bearing demand $ 292,261 $ 212 % $ 82,108 $ 195 % Savings and money market 448,237 974 % 245,633 804 % Time deposits - core 492,423 880 % 217,660 1,133 % Time deposits - brokered 102,325 710 % 142,990 1,040 % Total interest-bearing deposits 1,335,246 2,776 % 688,391 3,172 % Federal Home Loan Bank advances 55,128 411 % 56,095 457 % Other borrowings 26,045 1,295 % 14,143 1,050 % Total borrowed funds 81,173 1,706 % 70,238 1,507 % Total interest-bearing liabilities 1,416,419 4,482 % 758,629 4,679 % Net interest rate spread 54,721 % 31,792 % Noninterest-bearing demand deposits 252,793 156,889 Other liabilities 22,019 13,830 Shareholders' equity 279,962 194,259 Total liabilities and shareholders' equity $ 1,971,193 $ 1,123,607 Net interest margin % % Provision for Loan Losses . Our provision for loan losses decreased $426 thousand, to ($419) thousand during the three months ended September 30, 2013, from $7 thousand during the corresponding period in 2012. For the nine months ended September 30, 2013, our provision decreased $1.1million to ($35) thousand from $1.0 million during the corresponding period in 2012. The decrease in provision, in the three and nine month periods, is a result of both a reduction in outstanding loans and improvement in the quality of our loans and in the nine month period, a $297 thousand benefit attributable to FDIC loss share agreements assumed from Citizens South caused by an increase in expected loss in those acquired loans. Generally, these additional losses are reflected as a provision for loan losses, and offset with an increase in the FDIC indemnification asset for those acquired loans covered by FDIC loss share agreements. Included in the provision for loan losses for the three months ended September 30, 2013 was net impairment reversal of $0.4 million and for the nine months ended September 30, 2013 included net impairment charges of $0.4 million, associated with PCI loan pools. For the three and nine months ended September 30, 2012, a net impairment charge of $0.2 million was recognized. 61 We reported net charge-offs of $1.8 million during the three months ended September 30, 2013 compared to $0.2 million during the corresponding period in 2012. Year to date net charge-offs in 2013 were $2.2 million compared to $1.9 million during the first nine months of 2012. We reported adjusted net charge-offs, which exclude net charge-offs related to PCI loans, of $817 thousand and $851 thousand for the three and nine months ended September 30, 2013, respectively. There were no net charge-offs related to PCI loans for the respective periods in 2012. Adjusted net charge-offs is a non-GAAP financial measure. For a reconciliation to the most comparable GAAP measure, see “Non-GAAP Financial Measures” above. Noninterest Income . The following table presents components of noninterest income for the three and nine months ended September 30, 2013 and 2012: Noninterest Income Three months ended September 30, Nine months ended September 30, Change Change (Unaudited) $ % (Unaudited) $ % (Dollars in thousands) Service charges on deposit accounts $ 637 $ 324 $ 313 % $ 2,016 $ 935 $ 1,081 % Income from fiduciary activities 795 605 190 % 2,041 1,700 341 % Commissions and fees from investment brokerage 115 61 54 % 308 226 82 % Gain on sale of securities available for sale - 989 ) -100.0 % 104 1,478 ) -93.0 % Bankcard services income 639 174 465 % 1,818 560 1,258 % Mortgage banking income 401 662 ) -39.4 % 2,346 1,663 683 % Income from bank-owned life insurance 537 294 243 % 1,447 813 634 % Other noninterest income 133 209 ) -36.4 % 603 328 275 % Total noninterest income $ 3,257 $ 3,318 $ ) -1.8 % $ 10,683 $ 7,703 $ 2,980 % Noninterest income was flat for the three months ended September 30, 2013 compared to the three months ended September 30, 2012. Gains on sales of securities available-for-sale were $1.0 million during the three months ended September 30, 2012, compared to no gains in the three months ended September 30, 2013. Income on mortgage banking activities decreased $0.3 million, or 39.4% to $0.4 million for the three months ended September 30, 2013, from $0.7 million for the three months ended September 30, 2012. Included in the decrease is a reduction in revenue recognition associated with ASC 815-10-S99-1 (formerly Staff Accounting Bulletin 109) of $0.3 million for the three months ended September 30, 2013, which is due to a decrease in the pipeline of mortgage loans. Also during the three months ended September 30, 2013, the results included an increase in service charges on deposit accounts associated with expanded retail and commercial banking activities. Income from fiduciary activities associated with new asset management, investment brokerage and trust services increased $0.2 million, or 31.4%, for the three months ended September 30, 2013 when compared to the comparable period in 2012. In addition, income from bank-owned life insurance increased in both periods primarily as a result of the bank-owned life insurance acquired from Citizens South. Noninterest income increased $3.0 million to $10.7 million for the nine months ended September 30, 2013 from $7.7 million for the nine months ended September 30, 2012 primarily as a result of the merger with Citizens South in October 2012. Mortgage banking income increased $0.7 million, or 41.1%, for the nine months ended September 30, 2013, when compared to the nine months ended September 30, 2012, and includes a reduction in revenue recognition associated with ASC 815-10-S99-1 (formerly Staff Accounting Bulletin 109) of $0.2 million in the nine months ended September 30, 2013, which is a result of the decrease in the pipeline of mortgage loans. Income from fiduciary activities increased $0.3 million, or 20.1%, for the nine months ended September 30, 2013, when compared to the comparable period in 2012. Following a review of wealth management activities, the Company has determined to exit the custody business. The transition is expected to be completed by mid-2014. Resources currently focused on the custody business are expected to be redirected to the Company's core asset management business. We expect that this decision will have a negative impact on existing income from fiduciary activities of approximately $0.2 million per quarter. 62 Increases among many of the categories are the same as listed above for the three-month comparison. Gains on sales of securities available-for-sale decreased $1.4 million from $1.5 million for the nine months ended September 30, 2012, to $0.1 million for the nine months ended September 30, 2013. Noninterest Expense . The level of noninterest expense substantially affects our profitability. Total noninterest expense was $15.7 million for the three months ended September 30, 2013, representing an increase of 28.5% from $12.2 million for the corresponding period in 2012. Total noninterest expense was $48.4 million for the nine months ended September 30, 2013, an increase of 42.7% from $14.5 million for the corresponding period in 2012. The increase in both periods was due primarily to the inclusion of results from the Citizens South merger. Excluding merger-related expenses of $0.2 million and $1.4 million for the three-month periods ended September 30, 2013 and 2012, respectively, adjusted noninterest expense increased $4.7 million for the three months ended September 30, 2013 compared to the corresponding period in 2012. Excluding merger-related expenses of $1.8 million and $2.7 million for the nine-month periods ended September 30, 2013 and 2012, respectively, adjusted noninterest expense increased $15.4 million for the nine months ended September 30, 2013 compared to the corresponding period in 2012. Adjusted noninterest expense, which excludes merger-related expenses, is a non-GAAP financial measure. For a reconciliation to the most comparable GAAP measure, see “Non-GAAP Financial Measures” above. The following table presents components of noninterest expense for the three and nine months ended September 30, 2013 and 2012: Noninterest Expense Three months ended September 30, Nine months ended September 30, Change Change (Unaudited) $ % (Unaudited) $ % (Dollars in thousands) Salaries and employee benefits $ 8,606 $ 6,314 $ 2,292 % $ 26,185 $ 18,303 $ 7,882 % Occupancy and equipment 1,861 928 933 % 5,750 2,712 3,038 % Advertising and promotion 186 144 42 % 556 413 143 % Legal and professional fees 732 1,181 ) -38.0 % 2,486 2,113 373 % Deposit charges and FDIC insurance 372 261 111 % 1,268 777 491 % Data processing and outside service fees 1,268 784 484 % 4,561 2,772 1,789 % Communication fees 432 198 234 % 1,312 626 686 % Core deposit intangible amortization 257 102 155 % 772 307 465 % Net cost (earnings) of operation of other real estate owned 142 964 ) -85.3 % ) 2,295 ) -114.1 % Loan and collection expense 556 434 122 % 1,560 974 586 % Postage and supplies 188 112 76 % 815 431 384 % Other tax expense 128 70 58 % 431 208 223 % Other noninterest expense 942 711 231 % 3,002 1,979 1,023 % Total noninterest expense $ 15,670 $ 12,203 $ 3,467 % $ 48,375 $ 33,910 $ 14,465 % As a result of the merger with Citizens South on October 1, 2012, expenses in almost all categories increased for both the three and nine-month periods ended September 30, 2013. The following discussion highlights specific areas but is not intended to represent all variances. Salaries and employee benefits expenses increased $2.3 million, or 36.3%, to $8.6 million in the three months ended September 30, 2013 compared to $6.3 million in the comparable period of 2012. Salaries and employee benefits expenses increased $7.9 million, or 43.1%, to $26.2 million in the nine months ended September 30, 2013 compared to $18.3 million in the comparable period of 2012. These increases are primarily due to the increase in number of employees resulting from the Citizens South merger. Occupancy and equipment expenses increased $0.9 million, or 100.5%, to $1.9 million in the third quarter of 2013, compared to $0.9 million in the comparable period of 2012. Occupancy and equipment expenses increased $3.0 million, or 112.0%, to $5.8 million in the first nine months of 2013, compared to $2.7 million in the comparable period of 2012. The increase is primarily due to the acquisition of property in connection with the merger with Citizens South. 63 Legal and professional fees decreased $0.4 million, or 38%, to $0.7 million in the third quarter of 2013, compared to $1.2 million in the comparable period of 2012. Legal and professional fees increased $0.4 million, or 17.7%, to $2.5 million in the first nine months of 2013, compared to $2.1 million in the comparable period of 2012. Merger-related expenses included in these results for the third quarters of 2013 and 2012 were $0.1 million and $0.9 million, respectively. Merger-related expenses included in the results for the nine months ended September 30, 2013 and 2012 were $0.6 million and $1.4 million, respectively. The decrease is primarily due to fees associated with the mergers with Citizens South and Community Capital related to merger integration as well as core systems integration in 2012. Net cost of operation of other real estate during the third quarter of 2013 decreased $0.8 million, or 85.3% to $0.1 million, from $0.9 million during the comparable period of 2012. We realized a net gain on operation of other real estate during the nine months ended September 30, 2013 of $0.3 million compared to a net cost of $2.3 million for the comparable period in 2012. We have sold over 219 properties during the first nine months of 2013 at a net gain of approximately $1.7 million compared to 64 properties in the first nine months of 2012 at a net gain of approximately $0.1 million. Income Taxes . We generate non-taxable income from tax-exempt investment securities and loans as well as bank-owned life insurance. Accordingly, the level of such income in relation to income before taxes affects our effective tax rate. For the three months ended September 30, 2013, we recognized income tax expense of $2.1 million compared to an income tax expense of $0.5 million for the same period in 2012. The effective tax rate for the three months ended September 30, 2013 is 33.40% compared to 42.542% for the same period in 2012. For the nine months ended September 30, 2013, we recognized income tax expense of $5.8 million compared to an income tax expense of $1.5 million for the same period in 2012. The effective tax rate for the nine months ended September 30, 2013 is 34.01% compared to 33.69% for the same period in 2012. The change in the effective tax rate was due to the amount of tax-exempt income and nondeductible merger-related expenses relative to the size of pre-tax income. A tax benefit is recorded if non-taxable income exceeds income before taxes, resulting in a reduction of total income subject to income taxes. Liquidity and Capital Resources Liquidity refers to the ability to manage future cash flows to meet the needs of depositors and borrowers and to fund operations. We strive to maintain sufficient liquidity to fund future loan demand and to satisfy fluctuations in deposit levels. This is achieved primarily in the form of available lines of credit from various correspondent banks, the FHLB, the Federal Reserve Discount Window and through our investment portfolio. In addition, we may have short-term investments at our primary correspondent bank in the form of Federal funds sold. Liquidity is governed by an asset/liability policy approved by the board of directors and administered by an internal Asset-Liability Committee (the “ALCO”). The ALCO reports monthly asset/liability-related matters to the Loan and Risk Committee of the board of directors. Our internal liquidity ratio (total liquid assets, or cash and cash equivalents, divided by deposits and short-term liabilities) at September 30, 2013 was 19.8% compared to 22.0% at December 31, 2012. Both ratios exceeded our minimum internal target of 10%. In addition, at September 30, 2013, we had $243.8 million of credit available from the FHLB, $157.3 million from the Federal Reserve Discount Window, and available lines totaling $70.0 million from correspondent banks. At September 30, 2013, we had $264.9 million of pre-approved but unused lines of credit, $3.8 million of standby letters of credit and $4.2 million of commercial letters of credit. In management’s opinion, these commitments represent no more than normal lending risk to us and will be funded from normal sources of liquidity. Our capital position is reflected in our shareholders’ equity, subject to certain adjustments for regulatory purposes. Shareholders’ equity, or capital, is a measure of our net worth, soundness and viability. We continue to remain in a well-capitalized position. Shareholders’ equity on September 30, 2013 was $259.8 million compared to the December 31, 2012 balance of $275.7 million. The $15.9 million decrease was the result of the redemption of $20.5 million of Series C Preferred Stock, in addition to a $7.2 million decrease in accumulated other comprehensive income from unrealized securities losses and $353 thousand of preferred stock dividends. We also initiated a quarterly cash dividend during the third quarter, resulting in $0.9 million in common dividends being paid during the quarter. These decreases were offset by net income before preferred dividends for the nine months ended September 30, 2013 of $11.3 million, $1.5 million of net share-based compensation expense, and $0.3 million in proceeds from the exercise of stock options. 64 Risk-based capital regulations adopted by the Federal Reserve Board and the FDIC require bank holding companies and banks to achieve and maintain specified ratios of capital to risk-weighted assets. The risk based capital rules are designed to measure “Tier 1” capital (currently consisting generally of common shareholders’ equity, a limited amount of qualifying perpetual preferred stock and trust preferred securities, and minority interests in consolidated subsidiaries, net of goodwill and other intangible assets, deferred tax assets in excess of certain thresholds and certain other items) and total capital (consisting of Tier 1 capital and Tier 2 capital, which generally includes certain preferred stock, mandatorily convertible debt securities and term subordinated debt) in relation to the credit risk of both on- and off-balance sheet items. Under the existing guidelines, one of four risk weights is applied to the different on-balance sheet items. Off-balance sheet items, such as loan commitments, are also subject to risk weighting after conversion to balance sheet equivalent amounts. Under current regulations, all banks must maintain a minimum total capital to total risk weighted assets ratio of 8.00%, at least half of which must be in the form of core, or Tier 1, capital. These guidelines also specify that banks that are experiencing internal growth or making acquisitions will be expected to maintain capital positions substantially above the minimum supervisory levels. At September 30, 2013, the Company and the Bank both satisfied their minimum regulatory capital requirements and each was “well capitalized” within the meaning of Federal regulatory requirements. Capital Ratios Regulatory Minimums To Be Well For Capital Capitalized Under Adequacy Prompt Corrective Purposes Actions Provisions September 30, December 31, 2012 Ratio Ratio Park Sterling Corporation Tier 1 capital $ 211,121 $ 219,060 Tier 2 capital 15,546 17,611 Total capital $ 226,667 $ 236,671 Risk-weighted assets $ 1,439,574 $ 1,451,532 Average assets for Tier 1 $ 1,900,990 $ 1,947,156 Risk-based capital ratios Tier 1 capital % Total capital % Tier 1 leverage ratio % Park Sterling Bank Tier 1 capital $ 185,960 $ 193,018 Tier 2 capital 15,546 17,611 Total capital $ 201,506 $ 210,629 Risk-weighted assets $ 1,422,597 $ 1,446,233 Average assets for Tier 1 $ 1,882,928 $ 1,913,420 Risk-based capital ratios Tier 1 capital % Total capital % Tier 1 leverage ratio % 65 In connection with the Bank’s public offering in August 2010, the Bank had committed to its regulators to maintain a Tier 1 leverage ratio, calculated as Tier 1 capital to average assets, of at least 10.00% for three years. This commitment expired on August 18, 2013. In July 2013, the federal banking regulatory agencies approved final regulatory capital rules applicable to U.S. banking organizations (the “Final Rules”) which will replace the existing general risk-based capital and related rules, broadly revising the basic definitions and elements of regulatory capital and making substantial changes to the credit risk weightings for banking and trading book assets. The new regulatory capital rules establish the benchmark capital rules and capital floors that are generally applicable to U.S. banks under the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 and make the capital rules consistent with heightened international capital standards known as Basel III. These new capital standards will apply to all banks, regardless of size, and to all bank holding companies with consolidated assets greater than $500 million. Under the Final Rules, tier 1 capital will consist of two components: common equity tier 1 capital and additional tier 1 capital. Total tier 1 capital, plus tier 2 capital, will constitute total risk-based capital. The required minimum ratios will be (i) common equity tier 1 risk-based capital ratio of 4.5%; (ii) tier 1 risk-based capital ratio of 6%; (iii) total risk-based capital ratio of 8%; and (iv) tier 1 leverage ratio of average consolidated assets of 4%. Advanced approaches banking organizations (those organizations with either total assets of $250 billion or more, or with foreign exposure of $10 billion or more) also will be subject to a supplementary leverage ratio that incorporates a broader set of exposures in the denominator. The Final Rules also incorporate these changes in regulatory capital into the prompt corrective action framework, under which the thresholds for “adequately capitalized” banking organizations will be equal to the new minimum capital requirements. Under this framework, in order to be considered “well capitalized”, insured depository institutions will be required to maintain a tier 1 leverage ratio of 5%, a common equity tier 1 risk-based capital measure of 6.5%, a tier 1 risked-based capital ratio of 8% and a total risk-based capital ratio of 10%. The Final Rules also provide that all covered banking organizations must maintain a new capital conservation buffer of common equity tier 1 capital in an amount greater than 2.5% of total risk-weighted assets to avoid being subject to limitations on capital distributions and discretionary bonus payments to executive officers. Advanced approaches organizations also will be subject to a countercyclical capital buffer. Failure to satisfy the capital buffer requirements would result in increasingly stringent limitations on various types of capital distributions, including dividends, share buybacks and discretionary payments on tier 1 instruments, and discretionary bonus payments. The Final Rules reflect changes from the June 2012 proposals that minimize the impact of the revised capital regulations on community banks. In particular, banking organizations with less than $15 billion in total assets (including the Company and the Bank) will not be subject to the phase-out of non-qualifying tier 1 capital instruments, such as trust preferred securities (“TruPS”), that were issued and outstanding prior to May 19, 2010. In addition, non-advanced approaches banking organizations will have a one-time option to exclude certain components of accumulated other comprehensive income from inclusion in regulatory capital, comparable to treatment under the current capital rules. The Final Rules also retain the existing treatment for residential mortgage exposures in the current risk-based capital rules, rather than adopt the proposed changes that would have required banking organizations to determine the risk weights based on a complex categorization and loan-to-value assessment. Although the Final Rules alleviate some of the concerns of community banks with the capital standards as originally proposed, the new capital standards will impose significant changes on the definition of capital, including the inability to include instruments such as TruPS in tier 1 capital going forward and new constraints on the inclusion of minority interests, mortgage servicing assets, deferred tax assets and certain investments in the capital of unconsolidated financial institutions. In addition, the Final Rules increase the risk-weights of various assets, including certain high volatility commercial real estate and past due asset exposures. 66 Non-advanced approaches banking organizations, including the Company and the Bank, must begin compliance with the new minimum capital ratios and the standardized approach for risk-weighted assets as of January 1, 2015, and the revised definitions of regulatory capital and the revised regulatory capital deductions and adjustments will be phased in over time for such organizations beginning as of that date. The capital conservation buffer will be phased in for all banking organizations beginning January 1, 2016. Management is currently assessing the impact of the Final Rules to its regulatory capital ratios but does not expect these changes to result in a material difference. Contractual Obligations, Commitments and Off-Balance Sheet Arrangements In the ordinary course of operations, we enter into certain contractual obligations. Such obligations include the funding of operations through debt issuances as well as leases for premises and equipment. Information about our off-balance sheet risk exposure is presented in Note 16 of the 2012 Audited Financial Statements. As part of ongoing business, we have not participated in transactions that generate relationships with unconsolidated entities or financial partnerships, such as entities often referred to as special purpose entities (“SPE”s), which generally are established for facilitating off-balance sheet arrangements or other contractually narrow or limited purposes. As of September 30, 2013, we were not involved in any unconsolidated SPE transactions. Impact of Inflation and Changing Prices As a financial institution, we have an asset and liability make-up that is distinctly different from that of an entity with substantial investments in plant and inventory because the major portions of a commercial bank’s assets are monetary in nature. As a result, our performance may be significantly influenced by changes in interest rates. Although the banking industry and we are more affected by changes in interest rates than by inflation in the prices of goods and services, inflation is a factor that may influence interest rates. However, the frequency and magnitude of interest rate fluctuations do not necessarily coincide with changes in the general inflation rate. Inflation does affect operating expenses in that personnel expenses and the cost of supplies and outside services tend to increase more during periods of high inflation. Interest Rate Sensitivity The ALCO actively evaluates and manages interest rate risk using a process developed by the Company. The ALCO is also responsible for approving our asset/liability management policies, overseeing the formulation and implementation of strategies to improve balance sheet positioning and earnings, and reviewing our interest rate sensitivity position. The primary measures that management uses to evaluate short-term interest rate risk include (i) cumulative gap summary, which measures potential changes in cash flows should interest rates rise or fall; (ii) net interest income at risk, which projects the impact of different interest rate scenarios on net interest income over one-year and two-year time horizons; and (iii) economic value of equity at risk, which measures potential long-term risk in the balance sheet by valuing our assets and liabilities at “market” under different interest rate scenarios. These measures have historically been calculated under a simulation model prepared by an independent correspondent bank assuming incremental 100 basis point shocks (or immediate shifts) in interest rates up to a total increase or decrease of 300 basis points. These simulations estimate the impact that various changes in the overall level of interest rates over a one- and two-year time horizon have on net interest income. The results help us develop strategies for managing exposure to interest rate risk. Like any forecasting technique, interest rate simulation modeling is based on a large number of assumptions. In this case, the assumptions relate primarily to loan and deposit growth, asset and liability prepayments and interest rates. We believe that the assumptions are reasonable, both individually and in the aggregate. Nevertheless, the simulation modeling process produces only a sophisticated estimate, not a precise calculation of exposure. The overall interest rate risk management process is subject to annual review by an outside professional services firm to ascertain its effectiveness as required by Federal regulations. 67 Our current guidelines for risk management call for preventive measures if a 300 basis point shock, or immediate increase or decrease, would affect net interest income by more than 22.50% over the next twelve months. We currently operate well within these guidelines. As of September 30, 2013, based on the results of this simulation model, which assumed a static environment with no contemplated asset growth or changes in our balance sheet management strategies, we could expect net interest income to decrease by approximately 8.8% over twelve months if short-term interest rates immediately decreased by 300 basis points, which is unlikely based on current rate levels. This decrease results, in part,from our cost of interest-bearing liabilities, which was 0.42% for the nine months ended September 30, 2013, being unable to fully benefit from a 300 basis point decline in rates, while our yield on interest-earning assets, which was 4.55% for the period, could suffer from the full decline. Conversely, if short-term interest rates increased by 300 basis points, net interest income could be expected to decrease by approximately 3.3% over twelve months given that we are currently in a slight liability-sensitive position. As of December 31, 2012, based on the results of this simulation model, which assumed a dynamic environment with contemplated asset growth, we expected net interest income to decrease by approximately 3% over twelve months if short-term interest rates immediately decreased by 300 basis points, which was unlikely based on the rate levels at that time. Conversely, if short term interest rates increased by 300 basis points, net interest income was expected to decrease by approximately 3% over twelve months. As of September 30, 2013, we maintained two loan swaps accounted for as fair value hedges. The aggregate original notional amount of these swaps was $6.2 million. These derivative instruments are used to protect us from interest rate risk caused by changes in the London InterBank Offered Rate (“LIBOR”) curve in relation to certain designated fixed rate loans. These derivative instruments are carried at a fair market value of $(0.3) million and $(0.5) million at September 30, 2013 and December 31, 2012, respectively. We recorded interest expense on these loan swaps of $35 thousand and $0.2 million, respectively, in the three and nine months ended September 30, 2013, and $0.1 million and $0.3 million, respectively, in the three and nine months ended September 30, 2012. For fair value hedges, ASC Topic 815 requires that the method selected for assessing hedge effectiveness must be reasonable, be defined at the inception of the hedging relationship and be applied consistently throughout the hedging relationship. The Company uses the dollar-offset method for assessing effectiveness using the cumulative approach. The dollar-offset method compares the fair value of the hedging derivative with the fair value of the hedged exposure. The cumulative approach involves comparing the cumulative changes in the hedging derivative’s fair value to the cumulative changes in the hedged exposure’s fair value. The calculation of dollar offset is the change in clean fair value of hedging derivative, divided by the change in fair value of the hedged exposure attributable to changes in the LIBOR curve. To the extent that the cumulative change in fair value of the hedging derivative offsets from 80% to 125% of the cumulative change in fair value of the hedged exposure, the hedge will be deemed effective. The change in fair value of the hedging derivative and the change in fair value of the hedged exposure are recorded in earnings. Any hedge ineffectiveness is also reflected in current earnings. Prime rate swaps (pay floating, received fixed) are recorded on the balance sheet in other assets or liabilities at fair market value. Loan swaps (pay fixed, receive floating) are carried at fair market value and are included in loans. Changes in fair value of the hedged loans have been completely offset by the fair value changes in the derivatives, which are in contra asset accounts included in loans. See Note 17 – Derivative Financial Instruments and Hedging Activities of the 2012 Audited Financial Statements and Note 12 – Derivative Financial Instruments and Hedging Activities of the Unaudited Financial Statements for further discussion on our derivative financial instruments and hedging activities. Financial institutions are subject to interest rate risk to the degree that their interest-bearing liabilities, primarily deposits, mature or reprice more or less frequently, or on a different basis, than their interest-earning assets, primarily loans and investment securities. The match between the scheduled repricing and maturities of our interest-earning assets and liabilities within defined periods is referred to as “gap” analysis. At September 30, 2013, our cumulative one year gap was $(237.3) million, or –12.2% of total assets, indicating a net liability-sensitive position. Our cumulative one year gap at December 31, 2012 was $(10.0) million, or -0.5% of total assets. 68 The following table reflects our rate sensitive assets and liabilities by maturity as of September 30, 2013. Variable rate loans are shown in the category of due “within three months” because they reprice with changes in the prime lending rate. Fixed rate loans are presented assuming the entire loan matures on the final due date, although payments are actually made at regular intervals and are not reflected in this schedule. Interest Rate Gap Sensitivity Within Three Months Three Months to One Year One Year to Five Years After Five Years Total (Dollars in thousands) At September 30, 2013: Interest-earning assets: Interest-bearing deposits $ 40,222 $ - $ - $ - $ 40,222 Federal funds sold 695 - - - 695 Securities 49,884 29,627 109,870 172,456 361,837 Loans and loans held for sale 463,918 209,699 541,866 103,929 1,319,412 Total interest-earning assets 554,719 239,326 651,736 276,385 1,722,166 Interest-bearing liabilities: Demand deposits 58,836 - 134,482 100,862 294,180 MMDA and savings 435,028 - - - 435,028 Time deposits 135,199 325,094 104,348 - 564,641 Short term borrowings 2,702 - - - 2,702 Long term borrowings 70,037 - 20,000 6,895 96,932 Total interest-bearing liabilities 701,802 325,094 258,830 107,757 1,393,483 Derivatives 6,150 - ) - - Interest sensitivity gap $ ) $ ) $ 386,756 $ 168,628 $ 328,683 Cumulative interest sensitivity gap $ ) $ ) $ 160,055 $ 328,683 Percentage of total assets -11.69 % At December 31, 2012: Interest-earning assets: Interest-bearing deposits $ 101,431 $ - $ - $ - $ 101,431 Federal funds sold 45,995 - - - 45,995 Securities 19,608 31,765 97,089 104,531 252,993 Loans and loans held for sale 519,789 268,764 492,638 89,663 1,370,854 Total interest-earning assets 686,823 300,529 589,727 194,194 1,771,273 Interest-bearing liabilities: Demand deposits 53,274 - 121,769 146,842 321,885 MMDA and savings 437,951 - - - 437,951 Time deposits 152,722 284,894 190,408 649 628,673 Short term borrowings 10,143 - - - 10,143 Long term borrowings 64,678 - 20,000 6,895 91,573 Total interest-bearing liabilities 718,768 284,894 332,177 154,386 1,490,225 Derivatives 10,415 ) ) - - Interest sensitivity gap $ ) $ 11,370 $ 251,400 $ 39,808 $ 281,048 Cumulative interest sensitivity gap $ ) $ ) $ 241,240 $ 281,048 Percentage of total assets -0.50 % 69 Item 3.Quantitative and Qualitative Disclosures about Market Risk. See “Interest Rate Sensitivity” in the Management’s Discussion and Analysis of Financial Condition and Results of Operations in Part I, Item 2 for disclosures about market risk. Item 4.Controls and Procedures Evaluation of Disclosure Controls and Procedures As of the end of the period covered by this Quarterly Report on Form 10-Q, the management of the Company, under the supervision and with the participation of the Company’s Chief Executive Officer and Chief Financial Officer, carried out an evaluation of the effectiveness of the Company’s disclosure controls and procedures as defined in Rule 13a-15(e) of the Securities Exchange Act of 1934, as amended. Based on that evaluation, the Chief Executive Officer and the Chief Financial Officer concluded that the Company’s disclosure controls and procedures were effective as of such date. Changes in Internal Control Over Financial Reporting There was no change in the Company’s internal control over financial reporting that occurred during the third fiscal quarter of 2013 that has materially affected, or is reasonably likely to materially affect, the Company’s internal control over financial reporting. Part II.OTHER INFORMATION Item 1.Legal Proceedings In the ordinary course of business, the Company may be a party to various legal proceedings from time to time. There are no material pending legal proceedings to which the Company is a party or of which any of its property is subject. In addition, the Company is not aware of any threatened litigation, unasserted claims or assessments that could have a material adverse effect on its business, operating results or financial condition. As previously disclosed, on June 6, 2012, a putative stockholder class action lawsuit was filed against Citizens South, Citizens South's directors and the Company in the Delaware Court of Chancery (the “Court”) in connection with the Citizens South merger agreement: Heath v. Kim S. Price, et al., C.A. No. 7601-VCP (Court of Chancery of the State of Delaware). The lawsuit asserts that the members of the Citizens South board of directors breached their fiduciary duties owed to Citizens South stockholders in connection with the approval of the proposed merger with the Company and that Citizens South and the Company aided and abetted the alleged breaches of fiduciary duty. On August 6, 2012, an amended complaint was filed adding an allegation that the members of the Citizens South board of directors breached their fiduciary duties of disclosure. The Company believes this lawsuit is without merit. On September 12, 2012, the Company entered into a memorandum of understanding (the “MOU”) with plaintiffs and other named defendants regarding the settlement of the lawsuit. Pursuant to the terms of the MOU, the parties agreed to enter into a Stipulation of Settlement whereby the plaintiffs agreed to the dismissal of the lawsuit with prejudice and to withdraw all motions filed in connection with the lawsuit in exchange for the Company and Citizens South making available additional information to Citizens South's stockholders in the Company's Current Report on Form 8-K filed September 14, 2012. On September 20, 2013, the parties filed the Stipulation of Settlement with the Court. The settlement is conditioned upon, among other things, final certification of the settlement class and final approval of the proposed settlement by the Court. The Court has scheduled a hearing for January 8, 2014 concerning, among other things, whether the settlement should be approved as fair, reasonable, adequate and in the best interests of the settlement class. There can be no assurance that the Court will approve the settlement. If the settlement conditions are not met, the proposed settlement would become void. 70 Item 1ARisk Factors There have been no material changes in risk factors previously disclosed in the Company’s 2012 Form 10-K. Item 2.Unregistered Sales of Equity Securities and Use of Proceeds The following table provides information regarding the Company’s purchases of common stock during the three months ended September 30, 2013: Period (a) Total Number of Shares Purchased (b) Average Price Paid per Share (c) Total Number of Shares Purchased as Part of Publicly Announced Plans or Programs (d) Maximum Number of Shares that May Yet Be Purchased Under the Plans or Programs Repurchases from July 1, 2013 through July 31, 2013 - $ - - 2,197,000 Repurchases from August 1, 2013 through August 31, 2013 - - - 2,197,000 Repurchases from September 1, 2013 through Septebmer 30, 2013 - - - 2,197,000 Total - $ - - 2,197,000 On November 2, 2012, we announced a program which expires on December 31, 2014 to repurchase up to 2,200,000 of our common shares from time to time, depending on market conditions and other factors. The Company’s ability to pay dividends is subject to the various regulatory policies and requirements relating to the payment of dividends, including requirements to maintain capital above regulatory minimums. During the three months ended September 30, 2013, the Company did not have any unregistered sales of equity securities. Item 3.Defaults Upon Senior Securities Not applicable. Item 4.Mine Safety Disclosures Not applicable. Item 5.Other Information Not applicable. 71 Item 6.Exhibits The following documents are filed or furnished as exhibits to this report: Exhibit Number Description of Exhibits Articles of Incorporation of the Company, as amended, incorporated by reference to Exhibit 3.1 of the Company’s Quarterly Report on Form 10-Q (File No. 001-35032) filed November 9, 2012 Bylaws of the Company, incorporated by reference to Exhibit 3.2 of the Company’s Current Report on Form 8-K (File No. 001-35032) filed January 13, 2011 Certification of Chief Executive Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 Certification of Chief Financial Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 Certification of Chief Executive Officer pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 Certification of Chief Financial Officer pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 Interactive data files pursuant to Rule 405 of Regulation S-T: (i) Condensed Consolidated Balance Sheets as of September 30, 2013 and December 31, 2012; (ii) Condensed Consolidated Statements of Income for the three and nine months ended September 30, 2013 and 2012; (iii) Condensed Consolidated Statements of Comprehensive Income (Loss) for the threeand nine months ended September 30, 2013 and 2012; (iv) Condensed Consolidated Statements of Changes in Shareholders’ Equity for the nine months ended September 30, 2013 and 2012; (v) Condensed Consolidated Statements of Cash Flows for the nine months ended September 30, 2013 and 2012; and (vi) Notes to Condensed Consolidated Financial Statements* *The information is furnished and not filed for purposes of Sections 11 and 12 of the Securities Act of 1933 and Section 18 of the Securities Exchange Act of 1934 72 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. PARK STERLING CORPORATION Date: November 8, 2013 By: /s/ James C. Cherry James C. Cherry Chief Executive Officer (authorized officer) Date: November 8, 2013 By: /s/ David L. Gaines David L. Gaines Chief Financial Officer 73 Exhibit Index Exhibit Number Description of Exhibits Articles of Incorporation of the Company, as amended, incorporated by reference to Exhibit 3.1 of the Company’s Quarterly Report on Form 10-Q (File No. 001-35032) filed November 9, 2012 Bylaws of the Company, incorporated by reference to Exhibit 3.2 of the Company’s Current Report on Form 8-K (File No. 001-35032) filed January 13, 2011 Certification of Chief Executive Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 Certification of Chief Financial Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 Certification of Chief Executive Officer pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 Certification of Chief Financial Officer pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 Interactive data files pursuant to Rule 405 of Regulation S-T: (i) Condensed Consolidated Balance Sheets as of September 30, 2013 and December 31, 2012; (ii) Condensed Consolidated Statements of Income for the three and nine months ended September 30, 2013 and 2012; (iii) Condensed Consolidated Statements of Comprehensive Income (Loss) for the threeand nine months ended September 30, 2013 and 2012; (iv) Condensed Consolidated Statements of Changes in Shareholders’ Equity for the nine months ended September 30, 2013 and 2012; (v) Condensed Consolidated Statements of Cash Flows for the nine months ended September 30, 2013 and 2012; and (vi) Notes to Condensed Consolidated Financial Statements* *The information is furnished and not filed for purposes of Sections 11 and 12 of the Securities Act of 1933 and Section 18 of the Securities Exchange Act of 1934
